Exhibit 10.45

CREDIT AGREEMENT

Dated as of March 22, 2002

among

GOTTSCHALKS INC.

as Borrower,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

KIMCO CAPITAL CORP.,

as Agent and Lender



TABLE OF CONTENTS

Page



THE LOANS

   

1.1

Term Loans

1

1.2

Revolving Loans

2

1.3

The Notes

2

1.4

Amortization; Voluntary Prepayments; Other Prepayments

2

1.5

Use of Proceeds

3

1.6

Interest

4

1.7

Fees

5

1.8

Receipt of Payments

5

1.9

Application and Allocation of Payments

5

1.10

Loan Account and Accounting

6

1.11

Indemnity

6

1.12

Access

7

1.13

Taxes

8

1.14

Capital Adequacy; Increased Costs; Illegality

8

1.15

Single Loan

10

2.

CONDITIONS PRECEDENT

10

2.1

Conditions to the Initial Loans

10

2.2

Further Conditions to Each Loan

10

3.

REPRESENTATIONS AND WARRANTIES

11

3.1

Corporate Existence; Compliance with Law

11

3.2

Executive Offices, Collateral Locations, FEIN

12

3.3

Corporate Power, Authorization, Enforceable Obligations

12

3.4

Financial Statements and Projections

12

3.5

Material Adverse Effect

13

3.6

Ownership of Property; Liens

13

3.7

Labor Matters

15

3.8

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

15

3.9

Government Regulation

15

3.10

Margin Regulations

16

3.11

Taxes

16

3.12

ERISA

16

3.13

No Litigation

17

3.14

Brokers

18

3.15

Intellectual Property

18

3.16

Full Disclosure

18

3.17

Environmental Matters

18

3.18

Insurance

19

3.19

Agreements and Other Documents

19

3.20

Solvency

19

4.

FINANCIAL STATEMENTS AND INFORMATION

19

4.1

Reports and Notices

19

5.

AFFIRMATIVE COVENANTS

20

5.1

Maintenance of Existence and Conduct of Business

20

5.2

Payment of Charges

20

5.3

Books and Records

21

5.4

Insurance; Damage to or Destruction of Collateral

21

5.5

Compliance with Laws

24

5.6

Supplemental Disclosure; Notice of Material Events

25

5.7

Environmental Matters

25

5.8

Observance of Agreements

26

5.9

Further Assurances; Security Interests

27

5.10

Leases

27

5.11

Condition of the Select Real Property Assets

.

30

5.12

Liens

30

5.13

Silverdale Ground Lease

30

5.14

Senior Facility Waiver or Amendment

31

5.15

Subsidiaries

31

5.16

Condemnation/Eminent Domain

31

5.17

Reciprocal Easement Agreements

32

5.18

Conditions Subsequent

32

6.

NEGATIVE COVENANTS

33

6.1

Mergers, Purchases

34

6.2

Investments; Loans and Advances

34

6.3

Indebtedness

34

6.4

Employee Loans and Affiliate Transactions

34

6.5

Capital Structure and Business

34

6.6

Liens

35

6.7

Dispositions: Sale of Stock and Assets; Store Closings

35

6.8

ERISA

35

6.9

Hazardous Materials

35

6.10

Cancellation of Indebtedness

36

6.11

Change of Corporate Name or Location

36

6.12

No Speculative Transactions

36

6.13

Changes Relating to Material Contracts

36

7.

TERM

37

7.1

Termination

37

7.2

Survival of Obligations Upon Termination of Financing Arrangements

37

8.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

37

8.1

Events of Default

37

8.2

Remedies

38

8.3

Waivers by Borrower

39

9.

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

39

9.1

Assignment and Participations

39

9.2

Appointment of Agent

41

9.3

Agent's Reliance, Etc

42

9.4

Kimco Capital Corp. and Affiliates

42

9.5

Lender Credit Decision

42

9.6

Indemnification

43

9.7

Successor Agent

43

9.8

Setoff and Sharing of Payments

44

9.9

Advances; Payments; Information; Actions in Concert

44

10.

SUCCESSORS AND ASSIGNS

47

10.1

Successors and Assigns

47

11.

MISCELLANEOUS

47

11.1

Complete Agreement; Modification of Agreement

47

11.2

Amendments and Waivers

47

11.3

Fees and Expenses

49

11.4

No Waiver

50

11.5

Remedies

50

11.6

Severability

50

11.7

Conflict of Terms

50

11.8

Confidentiality

50

11.9

GOVERNING LAW

51

11.10

Notices

52

11.11

Section Titles

52

11.12

Counterparts

52

11.13

WAIVER OF JURY TRIAL

52

11.14

Press Releases and Related Matters

53

11.15

Reinstatement

53

11.16

Advice of Counsel

53

11.17

No Strict Construction

53

11.18

Right of First Refusal to Purchase Select Real Property Assets

54



This CREDIT AGREEMENT (this "Agreement"), dated as of March 22, 2002 among
GOTTSCHALKS INC., a Delaware corporation ("Borrower"), KIMCO CAPITAL CORP., a
Delaware corporation, for itself, as Lender, and as Agent for Lenders (in such
capacity, the "Agent"), and the other Lenders signatory hereto from time to
time.

RECITALS

WHEREAS, Borrower has requested that Lenders extend certain loans to Borrower of
Fifteen Million Dollars ($15,000,000) in the aggregate to provide (a) funds for
general corporate purposes of Borrower, (b) funds to cover the Fees and other
expenses incurred in connection with this Agreement and (c) funds for other
purposes permitted hereunder; and for these purposes, Lenders are willing to
make certain loans to Borrower of such amount upon the terms and conditions set
forth herein; and

WHEREAS, Borrower has agreed to secure all of its obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and a Lien upon all of its existing and after-acquired personal and
real property; and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
"Appendices") hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 1.  THE LOANS
      1.  Term Loans.
           a. Each Lender, severally and not jointly, agrees, upon the terms and
              subject to the conditions hereinafter set forth to make a term
              loan (each a "Term Loan" and collectively, the "Term Loans") to
              Borrower on the Closing Date in a single draw in the principal
              amount set forth on Annex D.
           b. Once repaid, the Term Loans may not be re-borrowed, except as
              provided in Section 1.2.
     
      2.  Revolving Loans.
           a. Each Lender, severally and not jointly, agrees, upon the terms and
              subject to the conditions hereinafter set forth to make loans, in
              increments of $50,000.00, equal to its Pro Rata Share of advances
              (each a "Revolving Loan Advance" and collectively, the "Revolving
              Loan Advances") to Borrower on any Business Day and from time to
              time, from the Closing Date to but excluding the Termination Date.
              The Pro Rata Share of the Revolving Loan Advance of any Lender
              shall not at any time exceed its separate Commitment. Until the
              Maturity Date, Borrower may borrow, repay and reborrow under this
              Section 1.2(a) the amounts then repaid by Borrower to Agent, for
              the ratable benefit of the Lenders, under the Term Loans;
              provided, that the amount of any Revolving Loan Advance to be made
              at any time shall not exceed the Revolving Loan Advance
              Availability.
           b. Each Revolving Loan Advance shall be made on notice by Borrower to
              Agent. Any such notice must be given no later than 10:30 a.m. (Los
              Angeles time) on the date which is three (3) Business Days prior
              to the day of the proposed Revolving Loan Advance. Each such
              notice (a "Notice of Revolving Loans") must be given in writing
              (by e-mail, telecopy or overnight courier) substantially in the
              form of Exhibit 1.2(b), and shall include the information required
              in such Exhibit and such other information as may be required by
              Agent.
           c. Agent shall be entitled to rely upon, and shall be fully protected
              in relying upon, any Notice of Revolving Loans or similar notice
              believed by Agent to be genuine. Agent may assume that each Person
              executing and delivering any notice in accordance herewith was
              duly authorized, unless the responsible individual acting thereon
              for Agent has actual knowledge to the contrary.
     
      3.  The Notes. Except as provided in Section 1.10, Borrower shall execute
          and deliver to each Lender a note (each a "Note" and collectively, the
          "Notes") to evidence the Commitment of that Lender. Each Note shall be
          in the principal amount of the Commitment of the applicable Lender,
          dated the Closing Date and substantially in the form of Exhibit 1.3.
          Each Note shall represent the obligation of Borrower to pay the amount
          of the applicable Lender's Commitment, or if less, such Lender's Pro
          Rata Share of the aggregate unpaid principal amount of all Loans to
          Borrower outstanding, together with interest thereon as prescribed in
          Section 1.6. The entire unpaid balance of the aggregate Loans and all
          non-contingent Obligations shall be immediately due and payable in
          full in immediately available funds on the Maturity Date.
      4.  Amortization; Voluntary Prepayments; Other Prepayments.
           a. Borrower shall be required to repay the principal amount of the
              Loans, to the extent then outstanding (i) on the first Business
              Day in each month (commencing on the first Business Day in May
              2002), in installments of $120,000.00 per month and (ii) on the
              Maturity Date, in the full amount remaining outstanding; provided,
              however, that if Borrower obtains the Mortgages, memoranda and
              financing statements in accordance with the terms of Section
              5.18(a) and Borrower delivers to Agent a certificate of an
              Authorized Officer of Borrower certifying that, to Borrower's
              knowledge, the Qualifying Category A Properties include at least
              five (5) of the properties listed on Disclosure Schedule
              (5.18(a)), including at least two (2) of (a) the Fashion Fair
              Property, (b) the Sacramento Property, and/or (c) the SLO Lease,
              the monthly installments under clause (i) above shall decrease to
              $80,000.00 per month; provided further, that, after any such
              reduction in monthly installments, if and for so long as (but only
              for so long as), the Qualifying Category A Properties shall not
              include at least five (5) of the properties listed on Disclosure
              Schedule (5.18(a)), including at least two of (a) the Fashion Fair
              Property, (b) the Sacramento Property, and/or (c) the SLO Lease,
              then the monthly installments under clause (ii) above shall be
              restored to $120,000.00 per month.
           b. Borrower may at any time on at least three (3) Business Days'
              prior written notice to Agent prepay the Loans, in whole, but not
              in part; provided, however, that Borrower may repay all or a
              portion of the Revolving Loans, without fee or penalty, in
              increments of $50,000.00, no more frequently than once each
              calendar month on the first Business Day of such month and shall
              specify that such payment relates to the Revolving Loans. The
              written notice of prepayment shall specify the prepayment date,
              shall be irrevocable and shall commit Borrower to prepay the Loans
              in full on the date stated therein, together with any applicable
              interest and Prepayment Fee (defined in Section 1.7(b) below). A
              prepayment under this Section 1.4 shall be applied ratably in
              accordance with each Lender's Pro Rata Share of the Loans then
              outstanding.
           c. Prepayments from insurance or condemnation proceeds in accordance
              with Section 5.4(e) and (g) shall be applied to the Obligations
              and shall not be subject to the Prepayment Fee described in
              Section 1.7(b).
           d. If at any time the sum of the outstanding balances of the
              Revolving Loans exceeds the lesser of (i) the Term Loan Repayment
              Amount and (ii) $500,000.00, Borrower shall immediately repay the
              aggregate outstanding Revolving Loan Advances to the extent
              required to eliminate such excess.
           e. Nothing in this Section 1.4 shall be construed to constitute
              Agent's or any Lender's consent to any transaction that is not
              permitted by other provisions of this Agreement or the other Loan
              Documents.
     
      5.  Use of Proceeds.
     
          (a) Borrower shall utilize the proceeds of the Term Loans for
          financing the Fees and other expenses incurred in connection with the
          Agreement and general corporate purposes.
     
          (b) Borrower shall utilize the proceeds of the Revolving Loans
          exclusively to fund (i) any Environmental Liabilities and/or (ii)
          subject to Agent's approval, which approval shall not be unreasonably
          withheld, conditioned or delayed, capital expenditures, in each case,
          affecting or related to any Select Real Property Asset.
     
      6.  Interest.
           a. Borrower shall pay interest to Agent, for the ratable benefit of
              Lenders, in accordance with the Loan being made by each Lender, in
              advance on the Closing Date to cover any interest that will accrue
              for the balance of the calendar month in which the Closing Date
              occurs and, thereafter, in arrears on each applicable Interest
              Payment Date, at a rate of 12.00% per annum.
           b. If any payment on any Loan becomes due and payable on a day other
              than a Business Day, the maturity thereof will be extended to the
              next succeeding Business Day and, with respect to payments of
              principal, interest thereon shall be payable at the then
              applicable rate during such extension.
           c. All computations of Fees calculated on a per annum basis and
              interest shall be made by Agent on the basis of a 360-day year, in
              each case for the actual number of days occurring in the period
              for which such interest and Fees are payable. Each determination
              by Agent of an interest rate and Fees hereunder shall be final,
              binding and conclusive on Borrower, absent manifest error.
           d. So long as an Event of Default has occurred and is continuing
              under Section 8.1(a), (f) or (g) or so long as any other Event of
              Default has occurred and is continuing and at the election of
              Agent (or upon the written request of Requisite Lenders) confirmed
              by written notice from Agent to Borrower, the interest rates
              applicable to the Loans shall be increased to 14.00% per annum
              ("Default Rate"), and all outstanding Obligations shall bear
              interest at the Default Rate applicable to such Obligations.
              Interest at the Default Rate shall accrue from the initial date of
              such Event of Default until that Event of Default is cured or
              waived and shall be payable upon demand.
           e. Notwithstanding anything to the contrary set forth in this
              Section 1.6(e), if a court of competent jurisdiction determines in
              a final order that the rate of interest payable hereunder exceeds
              the highest rate of interest permissible under law (the "Maximum
              Lawful Rate"), then so long as the Maximum Lawful Rate would be so
              exceeded, the rate of interest payable hereunder shall be equal to
              the Maximum Lawful Rate; provided, however, that if at any time
              thereafter the rate of interest payable hereunder is less than the
              Maximum Lawful Rate, Borrower shall continue to pay interest
              hereunder at the Maximum Lawful Rate until such time as the total
              interest received by Agent, on behalf of Lenders, is equal to the
              total interest that would have been received had the interest rate
              payable hereunder been (but for the operation of this paragraph)
              12.00%. Thereafter, interest hereunder shall be paid at the rate
              of interest and in the manner provided in Sections 1.6(a) through
              (d), unless and until the rate of interest again exceeds the
              Maximum Lawful Rate, and at that time this paragraph shall again
              apply. In no event shall the total interest received by any Lender
              pursuant to the terms hereof exceed the amount that such Lender
              could lawfully have received had the interest due hereunder been
              calculated for the full term hereof at the Maximum Lawful Rate. If
              the Maximum Lawful Rate is calculated pursuant to this paragraph,
              such interest shall be calculated at a daily rate equal to the
              Maximum Lawful Rate divided by the number of days in the year in
              which such calculation is made. If, notwithstanding the provisions
              of this Section 1.6(e), a court of competent jurisdiction shall
              finally determine that a Lender has received interest hereunder in
              excess of the Maximum Lawful Rate, Agent shall, to the extent
              permitted by applicable law, promptly apply such excess in the
              order specified in Section 1.9 and thereafter shall refund any
              excess to Borrower or as a court of competent jurisdiction may
              otherwise order.
     
      7.  Fees.
           a. Borrower shall pay to Agent, individually, the Fee specified in
              that certain fee letter dated as of January 29, 2002 among
              Borrower and Kimco Realty Corporation, as the same may be amended,
              modified or supplemented from time to time by a written instrument
              executed by the parties thereto (the "Fee Letter").
           b. If Borrower prepays the Loans as permitted by Section 1.4(b),
              Borrower shall pay to Agent, for the ratable benefit of the
              Lenders, a fee for any such prepayment (the "Prepayment Fee") on
              the principal amount of the Loans being prepaid at a rate
              determined in accordance with the following schedule:
          
              Prepayment Fee Relevant Time Period
          
              2.0% if prepaid prior to February 28, 2003
          
              1.0% if prepaid prior to February 29, 2004
          
              0.5% if prepaid prior to July 31, 2004; and
          
              0.0% if prepaid thereafter.
          
           c. If Borrower fails to make any payment of, or interest on or Fees
              owing in respect of, the Loans or any other Obligations, Borrower
              shall pay to Agent, for the ratable benefit of the Lenders, a fee
              for such late payment (the "Late Payment Fee") in the amount of
              $7,500.00.
     
      8.  Receipt of Payments. Borrower shall make each payment under this
          Agreement, in accordance with Agent's instructions, not later than
          11:00 a.m. (Los Angeles time) on the day when due in immediately
          available funds in Dollars. For purposes of computing interest and
          Fees as of any date, all payments shall be deemed received on the
          Business Day on which immediately available funds therefor are
          received prior to 11:00 a.m. (Los Angeles time). Payments received
          after 11:00 a.m. (Los Angeles time) on any Business Day or on a day
          that is not a Business Day shall be deemed to have been received on
          the following Business Day.
      9.  Application and Allocation of Payments. All payments and prepayments
          applied to the Loans shall be applied ratably to the portion thereof
          held by each Lender as determined by its Pro Rata Share of the Loans.
          As to any other payment, and as to all payments made when a Default or
          Event of Default has occurred and is continuing or following the
          Maturity Date, Borrower hereby irrevocably waives the right to direct
          the application of any and all payments received from or on behalf of
          Borrower, and Borrower hereby irrevocably agrees that Agent shall have
          the continuing exclusive right to apply any and all such payments
          against the Obligations of Borrower as Agent may deem advisable
          notwithstanding any previous entry by Agent in the Loan Account or any
          other books and records. In the absence of a specific determination by
          Agent with respect thereto, payments shall be applied to amounts then
          due and payable in the following order: first, to Fees and
          reimbursable expenses of Agent then due and payable; second, to
          interest then due and payable; third, to the principal balance of the
          Loans until the same has been paid in full; and fourth, to all other
          Obligations. After the Maturity Date or with respect to any payments
          received or payments received as proceeds of Collateral from and after
          any Event of Default has occurred or is continuing, such payments
          shall be applied by Agent to amounts then due and payable in the
          following order: first, to Fees (other than the Fee payable pursuant
          to Section 1.7(b)) and reimbursable expenses of Agent then due and
          payable pursuant to any of the Loan Documents; second, to interest
          then due and payable on the Loans; third, to the principal balance of
          the Loans until the same has been repaid in full; fourth, to interest
          (including any Default Rate of interest payable pursuant to Section
          1.6(d)) and; fifth, to all other Obligations.
      10. Loan Account and Accounting. Agent shall maintain a loan account (the
          "Loan Account") on its books to record: all Revolving Loan Advances,
          all payments made by Borrower, and all other debits and credits as
          provided in this Agreement with respect to the Loans or any other
          Obligations. All entries in the Loan Account shall be made in
          accordance with Agent's customary accounting practices as in effect
          from time to time. The balance in the Loan Account, as recorded on
          Agent's most recent printout or other written statement, shall, absent
          manifest error, be presumptive evidence of the amounts due and owing
          to Agent and Lenders by Borrower; provided that any failure to so
          record or any error in so recording shall not limit or otherwise
          affect Borrower's duty to pay the Obligations. Agent shall render to
          Borrower a monthly accounting of transactions with respect to the
          Loans setting forth the balance of the Loan Account as to Borrower for
          the immediately preceding month. Unless Borrower notifies Agent in
          writing of any objection to any such accounting (specifically
          describing the basis for such objection), within 60 days after the
          date thereof, each and every such accounting shall (absent manifest
          error) be deemed final, binding and conclusive on Borrower in all
          respects as to all matters reflected therein. Only those items
          expressly objected to in such notice shall be deemed to be disputed by
          Borrower. Notwithstanding any provision herein contained to the
          contrary, any Lender may elect (which election may be revoked) to
          dispense with the issuance of Notes to that Lender and may rely on the
          Loan Account as evidence of the amount of Obligations from time to
          time owing to it.
      11. Indemnity. Borrower shall indemnify and hold harmless each of Agent,
          Lenders and their respective Affiliates, and each such Person's
          respective officers, directors, employees, attorneys, agents and
          representatives (each, an "Indemnified Person"), from and against any
          and all suits, actions, proceedings, claims, damages, losses,
          liabilities and expenses (including reasonable attorneys' fees and
          disbursements and other costs of investigation or defense, including
          those incurred upon any appeal) that may be instituted or asserted
          against or incurred by any such Indemnified Person as the result of
          credit having been extended, suspended or terminated under this
          Agreement and the other Loan Documents and the administration of such
          credit, and in connection with or arising out of the transactions
          contemplated hereunder and thereunder and any actions or failures to
          act in connection therewith, including any and all Environmental
          Liabilities and legal costs and expenses arising out of or incurred in
          connection with disputes between or among any parties to any of the
          Loan Documents (collectively, "Indemnified Liabilities"); provided,
          that Borrower shall not be liable for any indemnification to an
          Indemnified Person to the extent that any such suit, action,
          proceeding, claim, damage, loss, liability or expense results from
          that Indemnified Person's gross negligence or willful misconduct. NO
          INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY
          TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
          BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
          DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
          CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
          HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT
          OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
          THEREUNDER.
      12. Access. Unless a Default or Event of Default has occurred and is
          continuing or unless access is necessary to preserve or protect the
          Collateral as determined by Agent, Borrower and GCRC shall, during
          normal business hours, from time to time upon two (2) Business Days'
          prior notice as frequently as Agent reasonably determines to be
          appropriate: (a) provide Agent and any of its officers, employees and
          agents access (at Borrower's expense not to exceed, together with any
          fees payable pursuant to Section 11.3(f), $1,000.00 per month;
          provided, that such dollar limit shall not apply if an Event of
          Default has occurred and is continuing) to its properties, facilities,
          advisors and employees (including officers) of Borrower, GCRC and to
          the Collateral, (b) permit Agent, and any of its officers, employees
          and agents, to inspect, audit and make extracts from Borrower's or
          GCRC's books and records, and (c) permit Agent, and its officers,
          employees and agents, to inspect, review, evaluate and make test
          verifications and counts of the Collateral, Borrower and GCRC, as
          applicable; provided, that inspections and audits shall be conducted
          by Agent or any officer, employee or agent of Agent no more frequently
          than once each calendar quarter; provided, however, that during the
          occurrence or continuance of any Default or Event of Default Agent or
          any officer, employee or agent of Agent shall be permitted to conduct
          audits as often as it deems appropriate. If a Default or Event of
          Default has occurred and is continuing or if access is necessary to
          preserve or protect the Collateral as determined by Agent, Borrower
          and GCRC shall provide such access to Agent and to each Lender at all
          times and without advance notice. Furthermore, so long as any Event of
          Default has occurred and is continuing, Borrower shall provide Agent
          and each Lender with access to its suppliers and customers. Borrower
          and GCRC shall promptly make available to Agent and its counsel
          originals or copies of all books and records that Agent may reasonably
          request. Borrower and GCRC shall deliver any document or instrument
          necessary for Agent, as it may from time to time reasonably request,
          to obtain records from any service bureau or other Person that
          maintains records for Borrower or GCRC, and shall maintain duplicate
          records or supporting documentation on media, including computer tapes
          and discs owned by Borrower or GCRC. Agent will give Lenders at least
          five (5) Business Days' prior written notice of regularly scheduled
          audits. Representatives of other Lenders may accompany Agent's
          representatives on regularly scheduled audits at no charge to
          Borrower.
      13. Taxes.
           a. Any and all payments by Borrower hereunder or under the Notes
              shall be made, in accordance with this Section 1.13, free and
              clear of and without deduction for any and all present or future
              Taxes. If Borrower shall be required by law to deduct any Taxes
              from or in respect of any sum payable hereunder or under the
              Notes, (i) the sum payable shall be increased as much as shall be
              necessary so that after making all required deductions (including
              deductions applicable to additional sums payable under this
              Section 1.13) Agent or Lenders, as applicable, receive an amount
              equal to the sum they would have received had no such deductions
              been made, (ii) Borrower shall make such deductions, and
              (iii) Borrower shall pay the full amount deducted to the relevant
              taxing or other authority in accordance with applicable law.
              Within thirty (30) days after the date of any payment of such
              deducted Taxes, Borrower shall furnish to Agent the original or a
              certified copy of a receipt, copy of cancelled check or federal
              wire or other evidence satisfactory to Agent evidencing payment
              thereof. Agent and Lenders shall not be obligated to return or
              refund any amounts received pursuant to this Section 1.13.
           b. Borrower shall indemnify and, within ten (10) days of demand
              therefor, pay Agent and each Lender for the full amount of Taxes
              (including any Taxes imposed by any jurisdiction on amounts
              payable under this Section 1.13) paid by Agent or such Lender, as
              appropriate, and any liability (including penalties, interest and
              expenses) arising therefrom or with respect thereto, whether or
              not such Taxes were correctly or legally asserted.
           c. No person residing or organized under the laws of a jurisdiction
              outside the United States (a "Foreign Person") may become a Lender
              under this Agreement and, notwithstanding anything in this
              Agreement to the contrary, no Foreign Person may acquire any
              participation in any portion of a Lender's Loan unless, on or
              prior to the date of the proposed assignment or sale, (i) all
              payments to be made under this Agreement or under the Notes to
              such Foreign Person or to such Lender on behalf of such Foreign
              Person are completely exempt from United States withholding tax
              under an applicable statute or tax treaty and (ii) such Foreign
              Person has provided to Borrower and Agent properly completed and
              executed copies of IRS Form W-8ECI or Form W-8BEN or other
              applicable form, certificate or document prescribed by the IRS or
              the United States or reasonably required by Borrower certifying as
              to such Foreign Person's entitlement to such exemption (a
              "Certificate of Exemption"). Any Foreign Person that seeks to
              become a Lender or purchase a participation from a Lender under
              this Agreement shall provide a Certificate of Exemption to
              Borrower and Agent prior to becoming a Lender or purchasing a
              participation hereunder. No Foreign Person may become a Lender or
              purchase a participation from a Lender hereunder if such Person
              fails to deliver a Certificate of Exemption in advance of becoming
              a Lender or purchasing a participation.
     
      14. Capital Adequacy; Increased Costs; Illegality.
           a. If any Lender shall have determined that any law, treaty,
              governmental (or quasi-governmental) rule, regulation, guideline
              or order regarding capital adequacy, reserve requirements or
              similar requirements or compliance by any Lender with any request
              or directive regarding capital adequacy, reserve requirements or
              similar requirements (whether or not having the force of law), in
              each case, adopted after the Closing Date, from any central bank
              or other Governmental Authority increases or would have the effect
              of increasing the amount of capital, reserves or other funds
              required to be maintained by such Lender and thereby reducing the
              rate of return on such Lender's capital as a consequence of its
              obligations hereunder, then Borrower shall from time to time upon
              demand by such Lender (with a copy of such demand to Agent) pay to
              Agent, for the account of such Lender, additional amounts
              sufficient to compensate such Lender for such reduction. A
              certificate as to the amount of that reduction and showing the
              basis of the computation thereof submitted by such Lender to
              Borrower and to Agent shall, absent manifest error, be final,
              conclusive and binding for all purposes.
           b. If, due to either (i) the introduction of or any change in any law
              or regulation (or any change in the interpretation thereof) or
              (ii) the compliance with any guideline or request from any central
              bank or other Governmental Authority (whether or not having the
              force of law), in each case adopted after the Closing Date, there
              shall be any increase in the cost to any Lender of agreeing to
              make or making, funding or maintaining any Loan, then Borrower
              shall from time to time, upon demand by such Lender (with a copy
              of such demand to Agent), pay to Agent for the account of such
              Lender additional amounts sufficient to compensate such Lender for
              such increased cost. A certificate as to the amount of such
              increased cost, submitted to Borrower and to Agent by such Lender,
              shall be conclusive and binding on Borrower for all purposes,
              absent manifest error. Each Lender agrees that it shall, as
              promptly as practicable after it becomes aware of any
              circumstances referred to above which would result in any such
              increased cost, to the extent not inconsistent with such Lender's
              internal policies of general application, use reasonable
              commercial efforts to minimize costs and expenses incurred by it
              and payable to it by Borrower pursuant to this Section 1.14(b).
           c. Within fifteen (15) days after receipt by Borrower of written
              notice and demand from any Lender (an "Affected Lender") for
              payment of additional amounts or increased costs as provided in
              Section 1.13(a), 1.14(a) or 1.14(b), Borrower may, at its option,
              notify Agent and such Affected Lender of its intention to replace
              the Affected Lender. So long as no Default or Event of Default has
              occurred and is continuing, Borrower, with the consent of Agent,
              may obtain, at Borrower's expense, a replacement Lender
              ("Replacement Lender") for the Affected Lender, which Replacement
              Lender must be reasonably satisfactory to Agent. If Borrower
              obtains a Replacement Lender within 90 days following notice of
              its intention to do so, the Affected Lender must sell and assign
              its Loan to such Replacement Lender for an amount equal to the
              principal balance of the Loan held by the Affected Lender and all
              accrued interest and Fees with respect thereto through the date of
              such sale; provided, that Borrower shall have reimbursed such
              Affected Lender for the additional amounts or increased costs that
              it is entitled to receive under this Agreement through the date of
              such sale and assignment. Notwithstanding the foregoing, Borrower
              shall not have the right to obtain a Replacement Lender if the
              Affected Lender rescinds its demand for increased costs or
              additional amounts within fifteen (15) days following its receipt
              of Borrower's notice of intention to replace such Affected Lender.
              Furthermore, if Borrower gives a notice of intention to replace
              and does not so replace such Affected Lender within 90 days
              thereafter, Borrower's rights under this Section 1.14(c) shall
              terminate and Borrower shall promptly pay all increased costs or
              additional amounts demanded by such Affected Lender pursuant to
              Sections 1.13(a), 1.14(a) and 1.14(b).
           d. Borrower shall not be required to compensate a Lender pursuant to
              Section 1.14(a) or Section 1.14(b) for any increased cost or
              reduction in respect of a period occurring more than 180 days
              prior to the date that such Lender notifies Borrower of such
              Lender's intention to claim compensation therefor unless the
              circumstances giving rise to such increased cost or reduction
              became applicable retroactively, in which case no such time
              limitation shall apply so long as such Lender requests
              compensation within 180 days from the date such circumstances
              become applicable.
     
      15. Single Loan. The Loans to Borrower and all of the other Obligations of
          Borrower arising under this Agreement and the other Loan Documents
          shall constitute one general obligation of that Borrower secured,
          until the Termination Date, by all of the Collateral.

 2.  CONDITIONS PRECEDENT
      1. Conditions to the Initial Loans. No Lender shall be obligated to make
         any Loan on the Closing Date, or to take, fulfill, or perform any other
         action hereunder, until the following conditions have been satisfied or
         provided for in a manner satisfactory to Agent, or waived in writing by
         Agent:
         Credit Agreement; Loan Documents
         . This Agreement or counterparts hereof shall have been duly executed
         by, and delivered to, Borrower, Agent and Lenders; and Agent shall have
         received such documents, instruments, agreements and legal opinions as
         Agent shall reasonably request in connection with the transactions
         contemplated by this Agreement and the other Loan Documents, including
         all those listed in the Closing Checklist attached hereto as
         Annex B
         , each in form and substance reasonably satisfactory to Agent.
         Approvals
         . Agent shall have received (i) satisfactory evidence that Borrower has
         obtained all required consents and approvals of all Persons including
         all requisite Governmental Authorities, to the execution, delivery and
         performance of this Agreement and the other Loan Documents or (ii) an
         officer's certificate in form and substance reasonably satisfactory to
         Agent affirming that no such consents or approvals are required.
         Payment of Fees
         . Borrower shall have paid the Fees required to be paid on the Closing
         Date in the respective amounts specified in the Fee Letter, and shall
         have reimbursed Agent for all fees, costs and expenses of closing
         presented as of the Closing Date.
         Capital Structure: Other Indebtedness
         . The capital structure of Borrower and GCRC and the terms and
         conditions of all Indebtedness of Borrower shall be acceptable to Agent
         in its sole discretion.
         Due Diligence
         . Agent shall have completed its business and legal due diligence, with
         results reasonably satisfactory to Agent.
     
      2. Further Conditions to Each Loan. Except as otherwise expressly provided
         herein, no Lender shall be obligated to fund any Loan if, as of the
         date thereof:
          a. (i) any representation or warranty by Borrower contained herein or
             in any other Loan Document is untrue or incorrect in any material
             respect as of such date, except to the extent that such
             representation or warranty expressly relates to an earlier date and
             except for changes therein expressly permitted or expressly
             contemplated by this Agreement and (ii) Agent or the Requisite
             Lenders have determined not to make such Loan, as a result of the
             fact that such warranty or representation is untrue or incorrect in
             any material respect;
          b. (i) any event or circumstance having a Material Adverse Effect has
             occurred since the date hereof as determined by the Requisite
             Lenders, and (ii) Agent or Requisite Lenders have determined not to
             make such Loan, as a result of the fact that such event or
             circumstance has occurred;
          c. (i) any Default or Event of Default has occurred and is continuing
             or would result after giving effect to any Loan, and (ii) Agent or
             Requisite Lenders shall have determined not to make any Loan as a
             result of that Default or Event of Default; or
          d. in the case of a Revolving Loan, after giving effect to any
             Revolving Loan Advance, the outstanding principal amount of the
             Revolving Loans would exceed the Revolving Loan Advance
             Availability.

     The request and acceptance by Borrower of the proceeds of any Loans, shall
     be deemed to constitute, as of the date thereof, (i) a representation and
     warranty by Borrower that the conditions in this Section 2.2 (without
     reference to clauses (a)(ii), (b)(ii) and (c)(ii) of this Section 2.2 or
     any determination by Agent or any Lender with respect to any such
     condition) have been satisfied (including, without limitation, a
     representation and warranty as to the accuracy in all material respects of
     representations and warranties (pursuant to terms of clause (a)(i) above),
     the absence of a Material Adverse Effect since the date hereof and the
     absence of any Default or Event of Default (pursuant to terms of clause
     (c)(i) above)), and (ii) a reaffirmation by Borrower of the granting and
     continuance of Agent's Liens, on behalf of itself and the Lenders, pursuant
     to the Collateral Documents.

 3.  REPRESENTATIONS AND WARRANTIES

     To induce Lenders to make the Loans Borrower makes the following
     representations and warranties to Agent and each Lender with respect to
     itself and GCRC, each and all of which shall survive the execution and
     delivery of this Agreement.

      1.  Corporate Existence; Compliance with Law. Each of Borrower and GCRC
          (a) is a corporation, duly organized, validly existing and in good
          standing under the laws of its respective jurisdiction of
          incorporation set forth in Disclosure Schedule (3.1); (b) is duly
          qualified to conduct business and is in good standing in each other
          jurisdiction where its ownership or lease of property or the conduct
          of its business requires such qualification, except where the failure
          to be so qualified would not result in exposure to losses, damages or
          liabilities in excess of $250,000.00; and (c) has the requisite power
          and authority and the legal right to own, pledge, mortgage or
          otherwise encumber and operate its properties, to lease the properties
          it operates under a lease and to conduct its business as now,
          heretofore and proposed to be conducted. Each of Borrower, GCRC and
          each Real Property Asset (a) subject to specific representations
          regarding Environmental Laws, has all material licenses, permits,
          consents or approvals from or by, and has made all material filings
          with, and has given all material notices to, all Governmental
          Authorities having jurisdiction, to the extent required for such
          ownership, operation and conduct; (b) is in compliance with its
          charter and bylaws; (c) subject to specific representations set forth
          herein regarding ERISA, Environmental Laws, tax and other laws, is in
          compliance with all applicable provisions of law; and (d) is in
          compliance with any building permits, (including, without limitation,
          any certificate of occupancy and any restrictions of record) affecting
          a Select Real Property Asset or Category A Property, except where the
          failure to comply, individually or in the aggregate, could not
          reasonably be expected to have a Material Adverse Effect.
      2.  Executive Offices, Collateral Locations, FEIN. As of the Closing Date,
          the current location of Borrower's chief executive office and the
          warehouses and premises at which any Collateral is located are set
          forth in Disclosure Schedule (3.2), and none of such locations has
          changed within the twelve (12) months preceding the Closing Date. In
          addition, Disclosure Schedule (3.2) lists the federal employer
          identification number of Borrower.
      3.  Corporate Power, Authorization, Enforceable Obligations. The
          execution, delivery and performance by each of Borrower and GCRC of
          the Loan Documents to which it is a party and the creation of all
          Liens provided for therein: (a) are within such Person's power;
          (b) have been duly authorized by all necessary corporate action;
          (c) do not contravene any provision of such Person's charter or
          bylaws; (d) do not violate any law or regulation, or any order or
          decree of any court or Governmental Authority; (e) do not conflict
          with or result in the breach or termination of, constitute a default
          under or accelerate or permit the acceleration of any performance
          required by, any indenture, mortgage, deed of trust, lease, agreement
          or other instrument to which such Person is a party or by which such
          Person or any of its property is bound; (f) do not result in the
          creation or imposition of any Lien upon any of the property of such
          Person other than those in favor of Agent, on behalf of itself and
          Lenders, pursuant to the Loan Documents; and (g) do not require the
          consent or approval of any Governmental Authority or any other Person
          for any action to be taken on or prior to the Closing Date, except
          those referred to in Section 2.1(b), all of which will have been duly
          obtained, made or complied with prior to the Closing Date. Each of the
          Loan Documents to which each of Borrower and GCRC is a party shall be
          duly executed and delivered by Borrower and GCRC, as applicable, each
          such Loan Document shall constitute a legal, valid and binding
          obligation of Borrower and GCRC, as applicable, enforceable against it
          in accordance with its terms and each Mortgage shall constitute a
          valid, binding and enforceable first lien on the Select Real Property
          Assets subject only to the Permitted Encumbrances, and a binding and
          enforceable Lien on the Trust Property (as such term is defined in the
          Mortgage) other than the Select Real Property Assets.
      4.  Financial Statements and Projections. Except for the Projections, all
          Financial Statements concerning Borrower delivered to Agent prior to
          the Closing Date were prepared in accordance with GAAP consistently
          applied throughout the periods covered (except as disclosed therein
          and except, with respect to unaudited Financial Statements, for the
          absence of footnotes and normal year-end audit adjustments) and
          present fairly in all material respects the financial position of the
          Persons covered thereby as at the dates thereof and the results of
          their operations and cash flows for the periods then ended.
      5.  Material Adverse Effect. Between February 3, 2001 and the Closing Date
          except as otherwise disclosed by Borrower on Disclosure Schedule
          (3.5): (a) neither Borrower nor GCRC has incurred any obligations,
          contingent or noncontingent liabilities, liabilities for Charges,
          long-term leases or unusual forward or long-term commitments that,
          alone or in the aggregate, could reasonably be expected to have a
          Material Adverse Effect, (b) no contract, lease or other agreement or
          instrument has been entered into by Borrower or GCRC or has become
          binding upon Borrower's or GCRC's assets and no law or regulation
          applicable to Borrower or GCRC has been adopted that has had or could
          reasonably be expected to have a Material Adverse Effect, and
          (c) neither Borrower nor GCRC is in default and to the best of
          Borrower's knowledge no third party is in default under any material
          contract, lease or other agreement or instrument to which Borrower or
          GCRC is a party, that alone or in the aggregate could reasonably be
          expected to have a Material Adverse Effect. Between February 3, 2001
          and the Closing Date, except as otherwise disclosed by Borrower in
          writing to Agent, no event has occurred that alone or together with
          other events could reasonably be expected to have a Material Adverse
          Effect.
      6.  Ownership of Property; Liens.
           a. As of the Closing Date, the Real Property Assets listed in
              Disclosure Schedule (3.6) constitute all of the real property
              owned, licensed, leased, subleased or used by Borrower. Borrower
              owns good fee simple title to all of its owned Real Property
              Assets, and valid leasehold interests in all of its leased Real
              Property Assets, all as described on Disclosure Schedule (3.6),
              and copies of all such leases or a summary of terms thereof
              reasonably satisfactory to Agent have been delivered to or made
              available to Agent. Disclosure Schedule (3.6) further describes
              any Real Property Assets with respect to which Borrower is a
              lessor, sublessor or assignor as of the Closing Date. Borrower
              also has good title to, or valid leasehold interests in, all of
              its personal property and assets. As of the Closing Date, none of
              the properties and assets of Borrower are subject to any Liens
              other than the Permitted Encumbrances, including, but not limited
              to the Senior Facility Liens, and there are no facts,
              circumstances or conditions known to Borrower that may result in
              any Liens (including Liens arising under Environmental Laws) other
              than the Permitted Encumbrances. Borrower has received all deeds,
              assignments, waivers, consents, nondisturbance and attornment or
              similar agreements, bills of sale and other documents, and has
              duly effected all recordings, filings and other actions necessary
              to establish, protect and perfect Borrower's right, title and
              interest in and to all such Real Property Assets and other
              properties and assets. Disclosure Schedule (3.6) also describes
              any purchase options, rights of first refusal or other similar
              contractual rights pertaining to any Real Property Assets. As of
              the Closing Date, no portion of Borrower's Real Property Assets
              has suffered any material damage by fire or other casualty loss
              that has not heretofore been repaired and restored in all material
              respects to its original condition or otherwise remedied. As of
              the Closing Date, all material permits required to have been
              issued or appropriate to enable the Real Property Assets to be
              lawfully occupied and used for all of the purposes for which it is
              currently occupied and used have been lawfully issued and are in
              full force and effect.
           b. Borrower hereby represents and warrants the following:
               i.    the Silverdale Ground Lease is currently in full force and
                     effect and unmodified and a true and complete copy of the
                     same has been delivered to Agent by Borrower,
               ii.   Borrower has neither received nor delivered any notice of
                     default and, to the best of Borrower's knowledge, there is
                     no existing default under the Silverdale Ground Lease by
                     reason of an act or omission of the lessor or Borrower and
                     no event has occurred which, to the best knowledge of
                     Borrower, with the lapse of time or the giving of notice or
                     both would authorize the lessor or Borrower to terminate
                     the Silverdale Ground Lease,
               iii.  all rentals, if any, accrued to date and payable have been
                     paid and Borrower has received no notice that any rental
                     payments due under the Silverdale Ground Lease are
                     delinquent and, to the best of Borrower's knowledge,
                     neither Borrower nor the lessor has any present charge,
                     lien or claim of offset against any sum due under the terms
                     of the Silverdale Ground Lease,
               iv.   Borrower has not agreed to any modification with respect to
                     the Silverdale REA, the SLO REA and the Hanford REA (each a
                     "Select Real Property REA," collectively, the "Select Real
                     Property REAs"), and, to the best knowledge of Borrower,
                     the Select Real Property REAs are currently in full force
                     and effect and unmodified,
               v.    Borrower has neither received nor delivered any notice of a
                     material default under a Select Real Property REA and, to
                     the best of Borrower's knowledge, there is no existing
                     material default under any Select Real Property REA by
                     reason of an act or omission of any party to the Select
                     Real Property REA, including Borrower,
               vi.   to the best knowledge of Borrower, no party has any current
                     termination right under any Select Real Property REA,
               vii.  Borrower has received no notice of, nor has any knowledge
                     of, any pending or contemplated condemnation proceeding
                     affecting any Select Real Property Asset or Category A
                     Property or any sale or disposition thereof in lieu of
                     condemnation,
               viii. Borrower has received no notice of, nor has any knowledge
                     of, any pending or contemplated zoning changes, "floor area
                     ratio" changes, variances or special zoning exceptions,
                     affecting or which might affect any Select Real Property
                     Asset or Category A Property,
               ix.   Borrower has not transferred any development rights
                     applicable to any Select Real Property Asset or Category A
                     Property, or
               x.    Borrower has received no notice that the current use and
                     occupancy of any Select Real Property Asset or Category A
                     Property or the operation of the business as currently
                     conducted thereon violates any of the Permitted
                     Encumbrances affecting such Select Real Property Asset or
                     Category A Property and to the best of Borrower's knowledge
                     there is no basis for the issuance of any such notice or
                     the taking of any action for such violation.
     
      7.  Labor Matters. As of the Closing Date (a) no strikes or other material
          labor disputes against Borrower are pending or, to Borrower's
          knowledge, threatened; (b) hours worked by and payment made to
          employees of Borrower comply with the Fair Labor Standards Act and
          each other federal, state, local or foreign law applicable to such
          matters; (c) all payments due from Borrower for employee health and
          welfare insurance have been paid or accrued as a liability on the
          books of Borrower; (d) except as set forth in Disclosure
          Schedule (3.7), Borrower is not a party to or bound by any collective
          bargaining agreement, management agreement, consulting agreement,
          employment agreement, bonus, restricted stock, stock option, or stock
          appreciation plan or agreement or any similar plan, agreement or
          arrangement (and true and complete copies of any agreements described
          on Disclosure Schedule (3.7) have been delivered to or made available
          to Agent); (e) there is no organizing activity involving Borrower
          pending or, to Borrower's knowledge, threatened by any labor union or
          group of employees; (f) there are no representation proceedings
          pending or, to Borrower's knowledge, threatened with the National
          Labor Relations Board, and no labor organization or group of employees
          of Borrower has made a pending demand for recognition; and (g) except
          as set forth in Disclosure Schedule (3.7), there are no material
          complaints or charges against Borrower pending or, to the knowledge of
          Borrower, threatened to be filed with any Governmental Authority or
          arbitrator based on, arising out of, in connection with, or otherwise
          relating to the employment or termination of employment by Borrower of
          any individual.
      8.  Ventures, Subsidiaries and Affiliates; Outstanding Stock and
          Indebtedness. Except as set forth in Disclosure Schedule (3.8), as of
          the Closing Date, Borrower does not have any Subsidiaries, is not
          engaged in any joint venture or partnership with any other Person, or
          is not an Affiliate of any other Person; provided, however, that
          Disclosure Schedule (3.8) need not list individuals who are Affiliates
          solely by virtue of clause (d) of the definition of "Affiliate." All
          of the issued and outstanding Stock of each Subsidiary of Borrower is
          owned by each of the Stockholders and in the amounts set forth in
          Disclosure Schedule (3.8). Except as set forth in Disclosure
          Schedule (3.8) and except for common stock and options issued pursuant
          to stock option plans of Borrower described on Disclosure
          Schedule (3.7), there are no outstanding rights to purchase, options,
          warrants or similar rights or agreements pursuant to which Borrower
          may be required to issue, sell, repurchase or redeem any of its Stock
          or other equity securities or any Stock or other equity securities of
          its Subsidiaries. All outstanding Indebtedness and Guaranteed
          Indebtedness of Borrower as of the Closing Date (except for the
          Obligations) is listed on Disclosure Schedule (6.3).
      9.  Government Regulation. Borrower is not an "investment company" or an
          "affiliated person" of, or "promoter" or "principal underwriter" for,
          an "investment company," as such terms are defined in the Investment
          Company Act of 1940. Borrower is not subject to regulation under the
          Public Utility Holding Company Act of 1935, the Federal Power Act, or
          any other federal or state statute that restricts or limits its
          ability to incur Indebtedness or to perform its obligations hereunder.
          The making of the Loans by Lenders to Borrower and the application of
          the proceeds thereof and repayment thereof will not violate any
          provision of any such statute or any rule, regulation or order issued
          by the Securities and Exchange Commission.
      10. Margin Regulations. Borrower is not engaged, nor will it engage,
          principally or as one of its important activities, in the business of
          extending credit for the purpose of "purchasing" or "carrying" any
          "margin stock" as such terms are defined in Regulation U of the
          Federal Reserve Board as now and from time to time hereafter in effect
          (such securities being referred to herein as "Margin Stock"). Borrower
          does not own any Margin Stock, and none of the proceeds of the Loans
          under this Agreement will be used, directly or indirectly, for the
          purpose of purchasing or carrying any Margin Stock, for the purpose of
          reducing or retiring any Indebtedness that was originally incurred to
          purchase or carry any Margin Stock or for any other purpose that might
          cause any of the Loans under this Agreement to be considered a
          "purpose credit" within the meaning of Regulations T, U or X of the
          Federal Reserve Board. Borrower will not take or permit to be taken
          any action that might cause any Loan Document to violate any
          regulation of the Federal Reserve Board.
      11. Taxes. All tax returns, reports and statements, including information
          returns, required by any Governmental Authority to be filed by
          Borrower have been filed with the appropriate Governmental Authority
          and all Charges have been paid prior to the date on which any fine,
          penalty, interest or late charge may be added thereto for nonpayment
          thereof (or any such fine, penalty, interest, late charge or loss has
          been paid), excluding Charges or other amounts being contested in
          accordance with Section 5.2(b). Proper and accurate amounts have been
          withheld by Borrower from its respective employees for all periods in
          full and complete compliance with all applicable federal, state, local
          and foreign laws and such withholdings have been timely paid to the
          respective Governmental Authorities. Disclosure Schedule (3.11) sets
          forth as of the Closing Date those taxable years for which Borrower's
          tax returns are currently being audited by the IRS or any other
          applicable Governmental Authority, and any assessments or threatened
          assessments in connection with such audit, or otherwise currently
          outstanding. Except as described in Disclosure Schedule (3.11),
          Borrower has not executed or filed with the IRS or any other
          Governmental Authority any agreement or other document extending, or
          having the effect of extending, the period for assessment or
          collection of any Charges. Neither Borrower nor its predecessors are
          liable for any Charges: (a) under any agreement (including any tax
          sharing agreements) or (b) to Borrower's knowledge, as a transferee.
          As of the Closing Date, Borrower has not agreed or been requested to
          make any adjustment under IRC Section 481(a), by reason of a change in
          accounting method or otherwise, which would have a Material Adverse
          Effect.
      12. ERISA.
              Disclosure Schedule (3.12)
              lists (i) all ERISA Affiliates and (ii) all Plans and separately
              identifies all Pension Plans, including Title IV Plans,
              Multiemployer Plans, ESOPs and Welfare Plans, including all
              Retiree Welfare Plans. Copies of all such listed Plans, together
              with a copy of the latest IRS/DOL 5500-series form for each such
              Plan, have been delivered to Agent. Except with respect to
              Multiemployer Plans, each Qualified Plan has been determined by
              the IRS to qualify under Section 401 of the IRC, the trusts
              created thereunder have been determined to be exempt from tax
              under the provisions of Section 501 of the IRC, and nothing has
              occurred that would cause the loss of such qualification or
              tax-exempt status. Each Plan is in material compliance with the
              applicable provisions of ERISA and the IRC, including the timely
              filing of all reports required under the IRC or ERISA, including
              the statement required by 29 CFR Section 2520.104-23. Neither
              Borrower nor any ERISA Affiliate has failed to make any
              contribution or pay any amount due as required by either
              Section 412 of the IRC or Section 302 of ERISA or the terms of any
              such Plan. Neither Borrower nor any ERISA Affiliate has engaged in
              a "prohibited transaction," as defined in Section 406 of ERISA and
              Section 4975 of the IRC, in connection with any Plan, that would
              subject Borrower to a material tax on prohibited transactions
              imposed by Section 502(i) of ERISA or Section 4975 of the IRC.
           a. Except as set forth in Disclosure Schedule (3.12): (i) no Title IV
              Plan has any Unfunded Pension Liability; (ii) no ERISA Event or
              event described in Section 4062(e) of ERISA with respect to any
              Title IV Plan has occurred or is reasonably expected to occur;
              (iii) there are no pending, or to the knowledge of Borrower,
              threatened claims (other than claims for benefits in the normal
              course), sanctions, actions or lawsuits, asserted or instituted
              against any Plan or any Person as fiduciary or sponsor of any
              Plan; (iv) neither Borrower nor any ERISA Affiliate has incurred
              or reasonably expects to incur any liability as a result of a
              complete or partial withdrawal from a Multiemployer Plan; (v)
              within the last five (5) years no Title IV Plan of Borrower or
              ERISA Affiliate has been terminated, whether or not in a "standard
              termination" as that term is used in Section 4041(b)(1) of ERISA,
              nor has any Title IV Plan of Borrower or any ERISA Affiliate
              (determined at any time within the last five (5) years) with
              Unfunded Pension Liabilities been transferred outside of the
              "controlled group" (within the meaning of Section 4001(a)(14) of
              ERISA) of Borrower or ERISA Affiliates (determined at such time);
              (vi) all Stock of Borrower and its ERISA Affiliates makes up, in
              the aggregate, no more than 20% of fair market value of all assets
              not derived from a company match, or earnings thereon, of any Plan
              measured on the basis of fair market value as of the latest
              valuation date of any Plan, provided, that with respect to any
              Plan, this representation shall not be deemed breached if the Plan
              is amended, promptly after such 20% threshold is reached, to
              prevent additional investment in such Plan of Stock of Borrower
              not derived from company match or earnings thereon; (vii) all
              Plans satisfy all legal requirements with respect to the amount of
              Stock of Borrower and its ERISA Affiliates held by each such Plan
              including, but not limited to, Section 407 of ERISA and Section
              401(a)(22) of the IRC; and (viii) no liability under any Title IV
              Plan has been satisfied with the purchase of a contract from an
              insurance company that is not rated AAA by the Standard & Poor's
              Corporation or an equivalent rating by another nationally
              recognized rating agency.
     
      13. No Litigation. No action, claim, lawsuit, demand, investigation or
          proceeding is now pending or, to the knowledge of Borrower or GCRC,
          threatened against Borrower or GCRC, before any Governmental Authority
          or before any arbitrator or panel of arbitrators (collectively,
          "Litigation"), (a) that challenges Borrower's or GCRC's right or power
          to enter into or perform any of its obligations under the Loan
          Documents to which it is a party, or the validity or enforceability of
          any Loan Document or any action taken thereunder, or (b) that has a
          reasonable risk of being determined adversely to Borrower or GCRC and
          that , if so determined, could be reasonably be expected to have a
          Material Adverse Effect. Except as set forth on Disclosure
          Schedule (3.13), as of the Closing Date there is no Litigation pending
          or, to Borrower's or GCRC's knowledge, threatened, that seeks damages
          in excess of $100,000.00 or injunctive relief against, or alleges
          criminal misconduct of, Borrower or GCRC.
      14. Brokers. No broker or finder brought about the obtaining, making or
          closing of the Loans, and neither Borrower nor any Affiliate thereof
          has any obligation to any Person in respect of any finder's or
          brokerage fees in connection therewith.
      15. Intellectual Property. As of the Closing Date, Borrower owns or has
          rights to use all Intellectual Property necessary to continue to
          conduct its business as now or heretofore conducted by it or proposed
          to be conducted by it, and each Patent, Trademark, Copyright and
          License is listed, together with application or registration numbers,
          as applicable, in Disclosure Schedule (3.15). Borrower conducts its
          business and affairs without infringement of or interference with any
          Intellectual Property of any other Person in any material respect.
          Except as set forth in Disclosure Schedule (3.15), Borrower is not
          aware of any infringement claim by any other Person with respect to
          any Intellectual Property.
      16. Full Disclosure. No information contained in this Agreement, any of
          the other Loan Documents, Financial Statements or other written
          reports from time to time delivered hereunder or any written statement
          furnished by or on behalf of Borrower or GCRC to Agent or any Lender
          pursuant to the terms of this Agreement contains or will contain any
          untrue statement of a material fact or omits or will omit to state a
          material fact necessary to make the statements contained herein or
          therein not misleading in light of the circumstances under which they
          were made. The Liens granted to Agent, on behalf of itself and
          Lenders, pursuant to the Collateral Documents will at all times be
          fully perfected Liens in and to the Collateral described therein,
          subject, as to priority, only to: (a) in the case of the Select Real
          Property Assets, the Permitted Encumbrances and (b) in the case of all
          other Collateral, the Permitted Encumbrances and Liens which are not
          prohibited under the Senior Facility.
      17. Environmental Matters.
           a. Except as set forth in Disclosure Schedule (3.17), as of the
              Closing Date: (i) each Real Property Asset is free of
              contamination from any Hazardous Material except for such
              contamination that would not adversely impact the value or
              marketability of such Real Property Asset and that would not
              result in Environmental Liabilities that could reasonably be
              expected to exceed $500,000.00; (ii) Borrower has not caused or
              suffered to occur any Release of Hazardous Materials on, at, in,
              under, above, to, from or about any of its Real Property Assets;
              (iii) Borrower is and has been in compliance with all
              Environmental Laws, except for such noncompliance that would not
              result in Environmental Liabilities which could reasonably be
              expected to exceed $250,000.00; (iv) Borrower has obtained, and is
              in compliance with, all Environmental Permits required by
              Environmental Laws for the operations of its business as presently
              conducted or as proposed to be conducted, except where the failure
              to so obtain or comply with such Environmental Permits would not
              result in Environmental Liabilities that could reasonably be
              expected to exceed $250,000.00, and all such Environmental Permits
              are valid, uncontested and in good standing; (v) Borrower is not
              involved in operations or does not know of any facts,
              circumstances or conditions, including any Releases of Hazardous
              Materials, that are likely to result in any Environmental
              Liabilities of Borrower which could reasonably be expected to
              exceed $500,000.00, and Borrower has not permitted any current or
              former tenant or occupant of the Real Property Assets to engage in
              any such operations; (vi) there is no Litigation arising under or
              related to any Environmental Laws, Environmental Permits or
              Hazardous Material that seeks damages, penalties, fines, costs or
              expenses in excess of $250,000.00 or injunctive relief against, or
              that alleges criminal misconduct by, Borrower; (vii) no notice has
              been received by Borrower identifying it as a "potentially
              responsible party" or requesting information under CERCLA or
              analogous state statutes, and to the knowledge of Borrower, there
              are no facts, circumstances or conditions that may result in
              Borrower being identified as a "potentially responsible party"
              under CERCLA or analogous state statutes; and (viii) Borrower has
              provided to Agent copies of all existing environmental reports,
              reviews and audits and all written information pertaining to
              actual or potential Environmental Liabilities, in each case
              relating to Borrower.
           b. Borrower hereby acknowledges and agrees that Agent (i) is not now,
              and has not ever been, in control of any Real Property Asset or
              its affairs, and (ii) does not have the capacity through the
              provisions of the Loan Documents or otherwise to influence
              Borrower's conduct with respect to the ownership, operation or
              management of any of its Real Property Assets or compliance with
              Environmental Laws or Environmental Permits.
     
      18. Insurance. Disclosure Schedule (3.18) lists all insurance policies
          maintained, as of the Closing Date, for current occurrences by
          Borrower in connection with the Select Real Property Assets, and
          Borrower has delivered certificates of all such insurance policies
          showing Agent as an additional insured party, together with additional
          loss payable endorsements, to Agent.
      19. Agreements and Other Documents. As of the Closing Date, Borrower has
          provided to or made available to Agent or its counsel, on behalf of
          Lenders, accurate and complete copies (or summaries) of (i) all
          material agreements, including Select Real Property REAs and any
          amendments thereto, to which it is subject and which relate to the
          Select Real Property Assets and each of which is listed in Disclosure
          Schedule (3.19) and (ii) all leases entered into by Borrower as lessee
          with respect to the properties listed on Disclosure Schedule
          (5.18(a)). Each such lease is in full force and effect and Borrower
          has received no notice of, and has no knowledge of, a material default
          with respect to any such lease.
      20. Solvency. Both before and after giving effect to (a) the Loans to be
          made or incurred on the Closing Date or such other date as Loans
          requested hereunder are made or incurred, (b) the disbursement of the
          proceeds of such Loans pursuant to the instructions of Borrower; and
          (c) the payment and accrual of all transaction costs in connection
          with the foregoing, Borrower is and will be Solvent.

 4.  FINANCIAL STATEMENTS AND INFORMATION
      1. Reports and Notices.
          a. Borrower hereby agrees that from and after the Closing Date and
             until the Termination Date, it shall deliver to Agent copies of the
             Financial Statements, notices, Projections and other information as
             are required to be delivered to the Senior Lenders pursuant to the
             terms of Annex E to the Senior Facility at the times set forth
             therein.
          b. Borrower hereby agrees that, from and after the Closing Date and
             until the Termination Date, it shall deliver to Agent, upon its
             request, copies of any of the Collateral Reports required to be
             delivered to the Senior Lenders pursuant to the terms of Annex F of
             the Senior Facility.
          c. As soon as available, but in any event within thirty (30) days
             after the end of each Fiscal Quarter, Borrower hereby agrees to
             deliver to Agent a certificate of an Authorized Officer of Borrower
             in form and substance reasonably satisfactory to Agent stating
             whether or not such Authorized Officer has knowledge, after due
             inquiry, of any condition or event which would constitute an Event
             of Default, a Default or a Category A Property Violation and, if
             so, specifying each such condition or event and the nature thereof
             and, with respect to Events of Default or Defaults, what action
             Borrower is taking or proposes to take with respect thereto.
          d. Upon the request of Agent, Borrower hereby agrees to deliver to
             Agent, a report in form and substance reasonably satisfactory to
             Agent reflecting the total sales in any calendar month on a
             store-by-store basis.

 5.  AFFIRMATIVE COVENANTS

     Borrower agrees as to itself and its Subsidiaries that from and after the
     date hereof and until the Termination Date:

      1.  Maintenance of Existence and Conduct of Business. Except where the
          failure of Borrower to do so could not reasonably be expected to have
          a Material Adverse Effect, Borrower shall:  do or cause to be done all
          things necessary to preserve, renew and keep in full force and effect
          its corporate existence, Intellectual Property, licenses, permits,
          franchises, certificates, authorizations, easements, rights of way and
          other rights, consents and approvals; continue to conduct its business
          substantially as now conducted or as otherwise permitted hereunder;
           at all times maintain, preserve and protect all of its assets and
          tangible properties, including without limitation, each Real Property
          Asset, used or useful in the conduct of its business, and keep the
          same in good repair, working order and condition in all material
          respects (taking into consideration ordinary wear and tear and damage
          by casualty excepted, subject to the provisions of Section 5.11) and,
          from time to time, make, or cause to be made, all necessary or
          appropriate repairs and replacements thereto consistent with industry
          practices and transact business only in such corporate and trade names
          as are set forth in Disclosure Schedule (5.1).
      2.  Payment of Charges.
           a. Subject to Section 5.2(b) and to the extent a failure to do so
              could reasonably be expected to have a Material Adverse Effect,
              Borrower shall pay and discharge or cause to be paid and
              discharged promptly all Charges payable by it, including
              (i) Charges imposed upon Borrower or any Subsidiary thereof, its
              sales and activities, or any part thereof, income and profits, or
              any of its property (real, personal or mixed) and all Charges with
              respect to tax, social security and unemployment withholding with
              respect to its employees, (ii) lawful claims for labor, materials,
              supplies and services or otherwise, and (iii) all storage or
              rental charges payable to warehousemen or bailees, in each case,
              before any thereof shall become past due.
           b. Borrower may in good faith contest, by appropriate proceedings,
              the validity or amount of any Charges, Taxes or claims described
              in Section 5.2(a); provided, that (i) adequate reserves with
              respect to such contest are maintained on the books of Borrower,
              in accordance with GAAP; (ii) no Lien shall be imposed to secure
              payment of such Charges (other than payments to warehousemen
              and/or bailees) that is superior to any of the Liens securing the
              Obligations and such contest is maintained and prosecuted
              continuously and with diligence and operates to suspend collection
              or enforcement of such Charges; (iii) none of the Collateral
              becomes subject to forfeiture or loss as a result of such contest;
              (iv) Borrower shall promptly pay or discharge such contested
              Charges, Taxes or claims and all additional charges, interest,
              penalties and expenses, if any, and shall deliver to Agent
              evidence reasonably acceptable to Agent of such compliance,
              payment or discharge, if such contest is terminated or
              discontinued adversely to Borrower or the conditions set forth in
              this Section 5.2(b) are no longer met; and (v) Agent has not
              advised Borrower in writing that Agent reasonably believes that
              nonpayment or nondischarge thereof could have or result in a
              Material Adverse Effect.
           c. Borrower covenants and agrees that, with respect to the Select
              Real Property Assets, there shall be added to each monthly payment
              required hereunder one-twelfth of an amount (hereinafter referred
              to as the "Escrow Fund") estimated by Agent to be sufficient to
              enable Agent to pay, at least thirty (30) days before they become
              due, all real estate taxes and assessments (collectively, the
              "Impositions") imposed or required to be paid by Borrower with
              respect to each Select Real Property Asset during the ensuing
              twelve (12) months. Agent will apply the Escrow Fund to the
              payment of the Impositions. The Escrow Fund shall not be, nor be
              deemed to be, trust funds but may be commingled with the general
              funds of Agent, and no interest shall be payable in respect
              thereof. Within ten (10) days of demand made by Agent, Borrower
              agrees to deliver to Agent such additional monies as are necessary
              to make up any deficiency in the amount necessary to enable Agent
              to pay the Impositions.
     
      3.  Books and Records. Borrower and GCRC shall keep adequate books and
          records with respect to its business activities in which proper
          entries, reflecting all financial transactions, are made in accordance
          with GAAP and on a basis consistent with the Financial Statements
          described in Section 3.4.
      4.  Insurance; Damage to or Destruction of Collateral.
           a. Borrower shall, at its sole cost and expense, maintain the
              policies of insurance providing coverage for the Select Real
              Property Assets as in effect on the date hereof or otherwise in
              form and amounts and with insurers reasonably acceptable to Agent.
              Borrower shall deliver to Agent evidence of such insurance
              reasonably acceptable to Agent, together with a copy of the
              declaration page (as soon as practicable) for each such policy.
              Borrower shall (i) pay as they become due all premiums for such
              insurance, (ii) not later than ten (10) days prior to the
              expiration of each policy to be furnished pursuant to the
              provisions of this Section 5.4, deliver a renewed policy or
              policies, certificates thereof, or duplicate original or originals
              thereof. Such policies of insurance (or additional loss payable
              and additional insured endorsements delivered to Agent) shall
              contain provisions pursuant to which the insurer agrees to provide
              thirty (30) days prior written notice to Agent in the event of any
              non-renewal, cancellation or amendment of any such insurance
              policy. If Borrower at any time or times hereafter shall fail to
              obtain or maintain any of the policies of insurance required
              above, or to pay all premiums relating thereto, Agent may at any
              time or times thereafter obtain and maintain such policies of
              insurance and pay such premiums and take any other action with
              respect thereto that Agent deems advisable and Borrower shall pay
              to Agent on demand such premium or premiums so paid by Agent with
              interest from the time of payment at the Default Rate. Agent shall
              have no obligation to obtain insurance for Borrower or pay any
              premiums therefor. By doing so, Agent shall not be deemed to have
              waived any Default or Event of Default arising from Borrower's
              failure to maintain such insurance or pay any premiums therefor.
              All sums so disbursed, including reasonable attorneys' fees, court
              costs and other charges related thereto, shall be payable on
              demand by Borrower to Agent and shall be additional Obligations
              hereunder secured by the Collateral.
           b. If any required insurance shall expire, be withdrawn, become void
              by breach of any condition thereof by Borrower or by any lessee of
              any part of any Select Real Property Asset or become void or
              unsafe by reason of the failure or impairment of the capital of
              any insurer, or if for any other reasonable reason whatsoever such
              insurance shall become reasonably unsatisfactory to Agent,
              Borrower shall promptly obtain new or additional insurance
              reasonably satisfactory to Agent. Borrower shall not take out any
              separate or additional insurance that is contributing in the event
              of loss unless it is properly endorsed and otherwise satisfactory
              to Agent in all respects.
           c. Borrower shall deliver to Agent endorsements to (i) all "All Risk"
              insurance policies insuring the Select Real Property Assets (which
              endorsements shall be in form and substance reasonably
              satisfactory to Agent) and the Category A Properties in amounts
              and with coverages commercially reasonable for its industry, but
              in any event not less than the amounts approved by Agent as of the
              Closing Date, naming Agent, on behalf of itself and Lenders, as an
              additional insured and with respect to Select Real Property Assets
              only additional loss payee under a Lender's Loss Payee
              Endorsement, and (ii) all of Borrower's general liability and
              other liability policies, including, without limitation, all such
              policies with respect to the Select Real Property Assets (which
              endorsements shall be in form and substance reasonably
              satisfactory to Agent) and the Category A Properties, naming
              Agent, on behalf of itself and Lenders, as an additional insured;
              provided, that, notwithstanding anything herein which may be
              construed to the contrary, Borrower shall only be required to
              deliver additional insured endorsements to Agent in connection
              with the Category A Properties if the Senior Facility Agent has
              required Borrower to deliver equivalent endorsements to the Senior
              Facility Agent; provided, further, that the endorsements delivered
              to Agent shall be comparable to those delivered to the Senior
              Facility Agent.
           d. In the event the injury or property damage on a Select Real
              Property Asset is covered by Borrower's insurance policies and is
              in the amount of $250,000.00 or more, Agent shall have the right
              to join Borrower in adjusting any loss. Notwithstanding anything
              to the contrary contained herein or in any other provision of
              applicable law, the proceeds of insurance policies coming into the
              possession of Agent shall not be deemed trust funds and Agent
              shall be entitled to dispose of such funds as provided in this
              Section 5.4.
           e. All proceeds of the insurance required to be maintained by
              Borrower in connection with a Select Real Property Asset under
              this Section 5.4, and any condemnation award proceeds or other
              similar compensation received by Borrower in connection with a
              Select Real Property Asset shall be deposited with Agent, except
              that so long as no Event of Default has occurred and is continuing
              without being waived or cured, any such proceeds or awards or
              other compensation (after deducting therefrom all reasonable costs
              and expenses, including attorneys' fees, incurred by Agent in
              connection with the collection thereof regardless of the
              particular nature thereof and whether incurred with or without
              suit) (collectively, "Net Proceeds") aggregating less than
              $1,000,000.00 (but if the event generating such Net Proceeds
              occurs after July 31, 2004, aggregating less than $250,000.00)
              shall not be required to be so deposited.
          
              (i) All such Net Proceeds deposited with Agent shall be disbursed
              to Borrower for payment of the costs of restoring the Select Real
              Property Assets so damaged or taken to their value, utility and
              condition immediately prior to such damage (collectively,
              "Restoration Costs"), provided, that: (A) no Event of Default
              shall have occurred and be continuing without being waived or
              cured, and (B) in the reasonable judgment of Agent, (1) the Select
              Real Property Assets so damaged can be restored substantially to
              the value, utility and condition thereof immediately prior to such
              damage or condemnation, (2) the Net Proceeds deposited with Agent,
              together with such supplemental amounts deposited by Borrower with
              Agent for the purpose, shall be sufficient to pay all Restoration
              Costs, (3) such restoration can be expected to be expected to be
              completed no later than six (6) months after the Maturity Date,
              and (4) such damage or condemnation and the time to complete such
              restoration shall not materially adversely affect the ability of
              Borrower to pay and perform its obligations under this Agreement
              and the other Loan Documents during such restoration or
              thereafter, and (C) no later than 120 days after Agent's receipt
              of such proceeds, Borrower shall have delivered to Agent detailed
              plans and specifications and cost estimates reasonably acceptable
              to Agent and prepared by an architect or engineer selected by
              Borrower and reasonably satisfactory to Agent. After the payment
              in full of all Restoration Costs, the remainder of Net Proceeds,
              if any, shall be paid to Borrower.
          
              (ii) Such Restoration Funds will be advanced by Agent from time to
              time as the restoration work progresses upon the written request
              of Borrower subject to compliance by Borrower with such reasonable
              requirements and conditions as Agent shall impose which are
              reasonably necessary to ensure Borrower's compliance with Section
              5.11 below.
          
              (iii) In the event the conditions set forth in Section
              5.4(e)(i)(A), (B) and (C) above are not satisfied, all such Net
              Proceeds deposited with Agent shall be applied by Agent to the
              payment of the Obligations in accordance with Section 1.4(c),
              (notwithstanding the fact that the same may not then be due and
              payable) until the same have been paid in full, then the
              remainder, if any, to Borrower.
          
           f. Borrower shall promptly notify Agent of any loss, damage, or
              destruction to the Select Real Property Assets in the amount of
              $250,000.00 or more, whether or not covered by insurance.
           g. Effective upon the occurrence and continuance of a Default or
              Event of Default, Borrower hereby irrevocably makes, constitutes
              and appoints Agent (and all officers, employees or agents
              designated by Agent), as Borrower's true and lawful agent and
              attorney-in-fact for the purpose of making, settling and adjusting
              claims under any "All Risk" policy of insurance insuring a Select
              Real Property Asset, endorsing the name of Borrower on any check
              or other item of payment for the proceeds of such "All Risk"
              policies of insurance and for making all determinations and
              decisions with respect to such "All Risk" policies of insurance.
              Agent shall have no duty to exercise any rights or powers granted
              to it pursuant to the foregoing power-of-attorney. During the
              continuance of an Event of Default, after deducting from such
              proceeds the expenses, if any, incurred by Agent in the collection
              or handling thereof, Agent may, at its option, apply such proceeds
              to the reduction of the Obligations in accordance with
              Section 1.4(c); or permit or require Borrower to use such money,
              or any part thereof, to replace, repair, restore or rebuild the
              Select Real Property Asset in a diligent and expeditious manner
              with materials and workmanship of substantially the same quality
              as existed before the loss, damage or destruction. To the extent
              not used to replace, repair, restore or rebuild the Select Real
              Property Asset, such insurance proceeds shall be applied in
              accordance with Section 1.4(c).
     
      5.  Compliance with Laws.
           a. Borrower shall do or cause to be done all things necessary to
              comply with all Laws (including, without limitation, Environmental
              Laws, Environmental Permits, all zoning and building codes, ERISA
              and OSHA) or any other requirements except (i) where the necessity
              of compliance therewith is contested in good faith by the
              appropriate proceedings and such noncompliance in the aggregate
              would not reasonably be expected to have a Material Adverse Effect
              or (ii) so long as the necessity of compliance is being contested
              in good faith; provided, that Borrower may elect not to comply
              with any such Law during Borrower's good faith contest thereof to
              the extent such Law is applicable to a Select Real Property Asset,
              if (1) Borrower has given prior notice to Agent of Borrower's
              intent to contest such Law, (2)  the legal proceedings shall
              operate conclusively to prevent the sale or forfeiture of such
              Select Real Property Asset, or any part thereof, for failure to
              comply with such obligations prior to final determination of such
              proceedings, (3) if during such contest a lien or cloud on title
              shall exist with respect to such Select Real Property Asset,
              Borrower shall provide Agent with a good and sufficient bond from
              a surety company reasonably satisfactory to Agent or other
              security reasonably satisfactory to Agent in an amount equal to
              the aforesaid lien or cloud on title or, if the amount thereof is
              uncertain, in an amount reasonably satisfactory to Agent, (4)
              neither Agent nor the Lenders shall be subject either to civil or
              criminal liability for any failure by Borrower to comply with such
              obligations during the pendency of such contest, (5) such contest
              stays the enforcement of the applicable Law, and (6) Borrower or
              Subsidiary of Borrower shall have set aside on its books
              reasonable reserves (the presentation of which is segregated to
              the extent required by GAAP).
           b. Borrower shall obtain or make all further authorizations,
              approvals, orders, consents, licenses, registrations or filings
              from or with any Governmental Authority required for the
              performance by Borrower of this Agreement and the other Loan
              Documents to which it is a party, as Agent shall reasonably
              require.
     
      6.  Supplemental Disclosure; Notice of Material Events.
           a. From time to time as may be reasonably requested by Agent (which
              request will not be made more frequently than once each year
              absent the occurrence and continuance of a Default or an Event of
              Default), Borrower shall supplement any Disclosure
              Schedule hereto, or any representation herein or in any other Loan
              Document, with respect to any matter hereafter arising that, if
              existing or occurring at the date of this Agreement, would have
              been required to be set forth or described in such Disclosure
              Schedule or as an exception to such representation or that is
              necessary to correct any information in such Disclosure
              Schedule or representation which has been rendered inaccurate
              thereby (and, in the case of any supplements to any Disclosure
              Schedule, such Disclosure Schedule shall be appropriately marked
              to show the changes made therein); provided, that (a) no such
              supplement to any such Disclosure Schedule or representation shall
              amend, supplement or otherwise modify any Disclosure Schedule or
              representation, or be or be deemed a waiver of any Default or
              Event of Default resulting from the matters disclosed therein,
              except as consented to by Agent and Requisite Lenders in writing,
              and (b) no supplement shall be required or permitted as to
              representations and warranties that relate solely to the Closing
              Date.
           b. Borrower shall promptly upon, but in any event within five (5)
              days after, an Authorized Officer or other executive officer of
              Borrower obtaining knowledge of (i) any Default or Event of
              Default under this Agreement, (ii) any Default or Event of Default
              under the Senior Facility, (iii) any Material Adverse Effect,
              (iv) any action, event or condition which could reasonably be
              expected to have a Material Adverse Effect, (v) any change in the
              name, corporate structure or the jurisdiction of organization of
              Borrower, (vi) a change in the organizational identification
              number of Borrower or the receipt of an organizational number by
              Borrower if it currently does not have one, (vii) any other event
              which could reasonably be expected to materially decrease the
              value of any Select Real Property Asset, (viii) any proposed
              material amendment to any agreements that relate to any Select
              Real Property Asset and which would reasonably be expected to have
              a Material Adverse Effect, (ix) any pending or contemplated
              condemnation proceeding affecting any Select Real Property Asset
              which would result in net cash proceeds of $300,000.00 or more, or
              (x) any Category A Property Violation, give written notice thereof
              to Agent specifying the nature and period of existence of any such
              condition or event, or specifying the notice given (including,
              without limitation, all notices delivered to the Senior Lenders in
              connection with such condition or event) or action taken by such
              Person and the nature of such claimed Event of Default or
              condition and what action Borrower has taken, is taking and
              proposes to take with respect thereto.
     
      7.  Environmental Matters. Except where the failure to do so could not
          reasonably be expected to have a Material Adverse Effect, Borrower
          shall and shall cause its Subsidiaries and other Persons within its
          control to: (a) conduct its operations and keep and maintain its Real
          Property Assets in compliance with all Environmental Laws and
          Environmental Permits; (b) implement any and all investigation,
          remediation, removal and response actions that are appropriate or
          necessary to maintain the value and marketability of the Real Property
          Assets or to otherwise comply with Environmental Laws and
          Environmental Permits pertaining to the presence, generation,
          treatment, storage, use, disposal, transportation or Release of any
          Hazardous Material on, at, in, under, above, to, from or about any of
          its Real Property Assets; (c) notify Agent promptly after Borrower
          becomes aware of any violation of Environmental Laws or Environmental
          Permits or any Release on, at, in, under, above, to, from or about any
          Real Property Asset; and (d) promptly forward to Agent a copy of any
          order, notice, request for information or any communication or report
          received by Borrower in connection with any such violation or Release
          or any other matter relating to any Environmental Laws or
          Environmental Permits whether or not the Environmental Protection
          Agency or any Governmental Authority has taken or threatened any
          action in connection with any such violation, Release or other matter.
          If Agent at any time has a reasonable basis to believe that there may
          be a violation of any Environmental Laws or Environmental Permits by
          Borrower or any Environmental Liability arising thereunder, or a
          Release of Hazardous Materials on, at, in, under, above, to, from or
          about any of its Real Property Assets, that, in each case, could
          reasonably be expected to have a Material Adverse Effect, then
          Borrower shall, upon Agent's written request (i) cause the performance
          of such environmental audits including subsurface sampling of soil and
          groundwater, and preparation of such environmental reports, at
          Borrower's expense, as Agent may from time to time reasonably request,
          which shall be conducted by reputable environmental consulting firms
          reasonably acceptable to Agent and shall be in form and substance
          reasonably acceptable to Agent, and (ii) permit Agent or its
          representatives to have access to all Real Property Assets for the
          purpose of conducting such environmental audits and testing as Agent
          deems appropriate, including subsurface sampling of soil and
          groundwater. Borrower shall reimburse Agent for the costs of such
          audits and tests and the same will constitute a part of the
          Obligations secured hereunder.
      8.  Observance of Agreements.
           a. Borrower shall duly observe and perform all material terms and
              conditions of any agreement relating to any Select Real Property
              Asset, and diligently protect and enforce the rights of Borrower
              and its Subsidiaries under all such agreements in a manner
              consistent with prudent business judgment and subject to the terms
              and conditions of such agreements.
           b. Borrower shall comply at all times with the provisions of all
              leases and other material agreements to which it is a party so as
              to prevent any loss or forfeiture thereof or thereunder unless
              compliance therewith is being currently contested in good faith by
              appropriate proceedings and appropriate reserves have been
              established in accordance with GAAP or where such noncompliance in
              the aggregate would not reasonably be expected to have a Material
              Adverse Effect.
           c. Borrower shall promptly provide Agent copies of all agreements
              amending, altering, modifying, waiving or supplementing in any
              material respect any material agreement relating to any Select
              Real Property Asset.
     
      9.  Further Assurances; Security Interests.
           a. Upon the request of Agent, Borrower shall duly execute and
              deliver, or cause to be duly executed and delivered to Agent, at
              the cost and expense of Borrower, such further instruments and do
              and cause to be done such further acts as may be necessary or
              proper in the reasonable opinion of Agent or its counsel to carry
              out more effectively the provisions and purposes of this Agreement
              or any other Loan Document.
           b. Upon the request of Agent, Borrower shall promptly execute and
              deliver or cause to be executed and delivered, at the cost and
              expense of Borrower, such further instruments as may be
              appropriate in the reasonable judgment of Agent or its counsel, to
              provide Agent for the benefit of the Lenders (i) a first perfected
              Lien in each of the Select Real Property Assets, subject only to
              the Permitted Encumbrances, and (ii) a perfected Lien in the other
              Collateral subject only to the Permitted Encumbrances and any Lien
              which is not prohibited under the Senior Facility, and any and all
              documents (including, without limitation, an amendment or
              supplement of any financing statement and a continuation statement
              or other statement) for filing under the provisions of the Code
              and the rules and regulations thereunder, or any other applicable
              law of the United States or any other jurisdiction which Agent may
              deem reasonably necessary or advisable, and perform or cause to be
              performed such other ministerial acts which are reasonably
              necessary or advisable, from time to time, in order to grant and
              maintain in favor of Agent for the benefit of the Lenders the
              security interest in the Collateral contemplated hereunder and
              under the other Loan Documents.
           c. Borrower shall promptly undertake to deliver or cause to be
              delivered to Agent from time to time such other documentation,
              consents, authorizations and approvals, in form and substance
              reasonably satisfactory to Agent, as Agent or its counsel shall
              deem reasonably necessary or advisable to perfect or maintain the
              Liens of Agent for the benefit of the Lenders.
     
      10. Leases.
          Store Leases
          . Borrower covenants and agrees:
           i.   promptly to perform and/or observe in all material respects all
                of the covenants and agreements required to be performed and/or
                observed by the lessee under each Store Lease and do all things
                necessary to preserve and to keep unimpaired its rights
                thereunder;
           ii.  promptly to notify Agent of any alleged default by any Person
                under each Store Lease and promptly to deliver to Agent a copy
                of each notice of default and other material notice to be
                provided or received in respect of any Store Lease; and
           iii. to use commercially reasonable efforts to enforce the
                performance and observance of all of the covenants and
                agreements required to be performed and/or observed by the
                lessor under each Store Lease unless, in each case failure to do
                so would not result in a Material Adverse Effect.
          
          Space Leases
          . With respect to Space Leases affecting a Select Real Property Asset,
          Borrower shall:
           i.   promptly perform and/or observe in all material respects all of
                the covenants and agreements required to be performed and/or
                observed by the lessor under each Space Lease and do all things
                necessary to preserve and to keep unimpaired its rights
                thereunder;
           ii.  promptly notify Agent of an alleged default by any Person under
                each Space Lease;
           iii. promptly deliver to Agent a copy of each notice of default and
                other material notice to be provided or received in respect of
                any Space Lease;
           iv.  exercise, within ten (10) days after a request by Agent, any
                right to request from the lessee a certificate with respect to
                the status thereof but not more frequently than annually;
           v.   at Agent's request, promptly deliver to Agent a certified copy
                of Borrower's fully executed counterpart of any Space Lease or
                amendment to a Space Lease executed after the date hereof; and
           vi.  use commercially reasonable efforts to enforce the performance
                and observance of all of the covenants and agreements required
                to be performed and/or observed by the lessee under each Space
                Lease. All Space Leases entered into by Borrower after the date
                hereof shall be on commercially reasonable terms and, other than
                renewals, on the form of Borrower.
          
          Right to Take Action
          . If Borrower shall fail to perform or observe (after the applicable
          notice and grace period) any of the covenants and/or agreements
          required to be performed and/or observed by it under any Store Lease
          or Space Lease encumbering a Select Real Property Asset or any
          Category A Property and to the extent that such failure to perform or
          observe would result in a Material Adverse Effect, including, without
          limitation, payment of all rent and other charges due thereunder,
          Agent may, five (5) Business Days after Borrower's receipt of written
          notice (except in emergencies and/or in situations where a failure
          sooner to perform or observe the same may result in a forfeiture under
          lease (in either of the foregoing cases, Agent shall give only such
          prior notice as is reasonable under the existing circumstances)), take
          such action as is appropriate to cause such covenants and/or
          agreements promptly to be performed and/or observed on behalf of
          Borrower but no such action by Agent shall release Borrower from any
          of its obligations under the Loan Documents. Upon receipt by Agent
          from the counterparty under any such lease of any notice of default by
          Borrower thereunder, Agent may rely thereon and take any action as
          aforesaid to cure such default even though the existence of such
          default or the nature thereof may be questioned or denied by Borrower
          or by any party on behalf of Borrower.
          Renewal Options
          . Borrower shall provide written notice at least thirty (30) days
          prior to the last day upon which Borrower may validly exercise any
          option to renew or extend the term of any Store Lease either (i) duly
          exercise such option and give immediate notice thereof to Agent; or
          (ii) give Agent prior written notice of Borrower's intent not to renew
          any such Store Lease, together with a summary of Borrower's intended
          plan for the sale, transfer or other disposition of all Collateral
          located in the premises subject of such Store Lease. From and after
          the occurrence of an Event of Default, if Borrower shall fail to so
          exercise any option to renew or extend the term of any Store Lease,
          Agent shall have, and is hereby granted, the irrevocable right to
          exercise such option, either in its own name and behalf, or in the
          name and behalf of Borrower, all as Agent shall determine.
          Written Statement
          . Borrower shall, within twenty (20) days after demand by Agent,
          deliver to Agent a written statement certifying as to any factual
          matter and providing representations as to any other matter in
          connection with any Store Lease which is reasonably requested by
          Agent.
          Additional Store Lease Covenants
          .
           i.   In the event any Store Lease shall be terminated by reason of a
                default thereunder by Borrower and Agent shall acquire from the
                fee owner a new lease, Borrower hereby waives any right, title
                and interest in and to such new lease or the leasehold estate
                created thereby, waiving all rights of redemption now or
                hereafter operable under any law.
           ii.  Borrower will promptly notify Agent in writing of the
                commencement of a proceeding under the federal bankruptcy laws
                by or against Borrower or the lessor under any Store Lease. In
                the event of the bankruptcy of the lessor or sublessor under any
                Store Lease, during the occurrence and the continuance of an
                Event of Default, Borrower shall not agree to treat any Store
                Lease as terminated, canceled or surrendered pursuant to the
                applicable provisions of the Bankruptcy Code or otherwise
                (including, but not limited to, Section 365(h)(1) thereof)
                without Agent's prior written consent. In addition, during the
                occurrence and continuance of an Event of Default, Borrower
                shall, in the event of the bankruptcy of the lessor or sublessor
                under any Store Lease, reaffirm and ratify the legality,
                validity, binding effect and enforceability of the Store Lease
                and shall elect to remain in possession of the land and the
                leasehold estate, notwithstanding any rejection of such Store
                Lease, unless Agent otherwise directs. In the event of the
                bankruptcy of the lessor or sublessor under any Store Lease, if
                no Event of Default has occurred and is continuing, Borrower may
                treat any Store Lease as terminated, canceled or surrendered
                pursuant to the applicable provisions of the Bankruptcy Code or
                otherwise (including, but not limited to Section 365(h)(1)
                thereof), provided, however, that Borrower shall provide Agent
                with thirty (30) days written notice prior to rejecting any
                Store Lease and vacating the premises, together with a summary
                of Borrower's intended plan for the sale, transfer, or other
                disposition of Collateral located in the premises subject of
                such Store Lease.
           iii. Subject to the provisions of the Intercreditor Agreement, during
                the continuance of an Event of Default under this Agreement,
                Agent shall have the right, but not the obligation, (i) to
                perform and comply with all obligations of Borrower under the
                affected Store Lease without relying on any grace period
                provided therein, (ii) to do and take, without any obligation to
                do so, such action as Agent deems necessary or desirable to
                prevent or cure any default by Borrower under the Store Lease,
                including, without limitation, any act, deed, matter or thing
                whatsoever that Borrower may do in order to cure a default under
                the Store Lease and (iii) to enter in and upon the land or any
                part thereof to such extent and as often as Agent deems
                necessary or desirable in order to prevent or cure any default
                of Borrower under the Store Lease. Borrower shall, within
                five (5) days after written request is made therefor by Agent,
                execute and deliver to Agent or to any party designated by
                Agent, such further instruments, agreements, powers,
                assignments, conveyances or the like as may be reasonably
                necessary to complete or perfect the interest, rights or powers
                of Agent pursuant to this Section 5.10(f) or as may otherwise be
                required by Agent.
     
      11. Condition of the Select Real Property Assets. Except where the failure
          to do so would not reasonably be expected to have a Material Adverse
          Effect, Borrower shall (a) not permit any Select Real Property Asset
          (or any portion thereof) to be removed, demolished or materially
          altered, (b) not use or permit the use of any Select Real Property
          Asset in any manner which would permit any insurer to cancel any
          insurance policy or void coverage required to be maintained hereunder,
          (c) subject to the provisions of Section 1.4(c) and Sections 5.4(e)
          and (g), repair, replace and restore the Select Real Property Assets
          now or hereafter damaged or destroyed by any casualty or other event
          (whether or not insured against and insurable) or affected by any
          condemnation or other taking so that, when repaired, replaced and
          restored, the same shall be (i) at least equal in quality, usefulness
          and value as the Select Real Property Asset, as the case may be, which
          existed immediately prior to such casualty, event or condemnation or
          other taking, as the case may be and (ii) of the same type and
          character as the type and character of the Select Real Property
          Assets, as the case may be existing on the date hereof and (d) perform
          any and all construction, equipping, alteration, repair, replacement
          and/or restoration in respect of the Select Real Property Assets in a
          good and workmanlike manner, free and clear of all Liens (except the
          Permitted Encumbrances).
      12. Liens. Borrower shall defend the Select Real Property Assets against
          any and all Liens, claims and other impediments howsoever arising,
          other than the Senior Facility Liens and other the Permitted
          Encumbrances and in any event defend the same against any attempted
          foreclosure.
      13. Silverdale Ground Lease.
           a. Borrower will not surrender, terminate or cancel the easements or
              leasehold estate created by the Silverdale Ground Lease, and will
              not modify, change, supplement, alter, or amend the Silverdale
              Ground Lease either orally or in writing without the prior written
              consent of Agent, which consent shall not be unreasonably
              withheld, conditioned or delayed.
           b. Borrower shall deliver to Agent by the tenth (10th) of each
              calendar month, satisfactory evidence, as determined by Agent in
              its sole discretion, that Borrower has paid all of its obligations
              to pay rent, additional rent or any other charges payable by
              Borrower as tenant under the Silverdale Ground Lease
              (collectively, the "Rental Payments"). If Borrower defaults in
              making any Rental Payments, Borrower shall pay to Agent monthly at
              least thirty (30) days prior to the date on which such Rental
              Payments shall be due and payable (and in addition to each monthly
              installment of principal and interest hereunder), all amounts
              necessary to pay for the Rental Payments. The sums deposited
              hereunder shall not be, nor be deemed to be, trust funds but may
              be commingled with the general funds of Agent, and no interest
              shall be payable in respect thereof. Within ten (10) days of
              demand made by Agent, Borrower agrees to deliver to Agent such
              additional monies as are necessary to make up any deficiency in
              the amount necessary to enable Agent to pay the Rental Payments.
              The sums deposited hereunder shall be applied by Agent to the
              payment of such Rental Payments as the same become due and
              payable.
     
      14. Senior Facility Waiver or Amendment.
           a. Subject to the terms of Section 6.13(b), Borrower shall, promptly
              upon, but in any event within five (5) Business Days after an
              Authorized Officer or other executive officer of Borrower obtains
              knowledge of any amendment to or waiver of a condition of the
              Senior Facility, give written notice thereof to Agent specifying
              the nature and period of existence of any such amendment or
              waiver.
           b. If Borrower pays a fee to the Senior Facility Agent in
              consideration of any waiver or amendment to the terms of the
              Senior Facility, Borrower shall promptly, but in any event no
              later than five (5) Business Days thereafter, pay to Agent a fee
              calculated by multiplying (a) the ratio expressed as a percentage
              of (i) the aggregate principal amount outstanding on the Loans
              hereunder to (ii) the aggregate Commitments (as defined in the
              Senior Facility) under the Senior Facility by (b) the amount of
              the fee paid to the Senior Facility Agent for the applicable
              amendment or waiver under the Senior Facility
     
      15. Subsidiaries. Any newly formed or acquired Subsidiary of Borrower that
          enters into a Guaranty (as defined in the Senior Facility) with the
          Senior Facility Lenders shall also deliver to Agent, reasonably
          promptly thereafter, a Guaranty, in form and substance consistent with
          the guaranty delivered to the Senior Facility Lenders, and subject to
          the provisions of the Intercreditor Agreement, securing the
          Obligations hereunder executed on behalf of such Subsidiary. Borrower
          shall also cause such Subsidiary, subject to the provisions of the
          Intercreditor Agreement, to enter into such other agreements with and
          provide such other documents to Agent, as required to be provided to
          the Senior Facility Lenders, and in form and substance consistent with
          such agreements and documents delivered to the Senior Facility
          Lenders, including appropriate UCC-1 financing statements, Mortgages
          and/or other security documents, organizational documents and written
          opinions of counsel, with such changes as reasonably required by Agent
          and its counsel to conform such agreements and documents to this
          Agreement.
      16. Condemnation/Eminent Domain. Immediately upon obtaining knowledge of
          the institution of any proceedings for the condemnation of any Select
          Real Property Asset or Category A Property, or any portion thereof,
          Borrower will notify Agent of the pendency of such proceedings.
          Borrower shall, at its expense, diligently prosecute any such
          proceeding. Agent shall have the right to join Borrower in adjusting
          and compromising any and all awards in connection with any
          condemnation of a Select Real Property Asset. All such awards and
          proceeds of condemnation shall be applied as set forth in Section
          5.4(e) and (g).
      17. Reciprocal Easement Agreements. Except where the failure to do so
          would not reasonably be expected to have a Material Adverse Effect,
          Borrower covenants and agrees specifically with respect to each Select
          Real Property REA that Borrower shall maintain each Select Real
          Property REA in full force and effect and not take or allow to be
          taken any action that would terminate or cancel, or permit the
          termination or cancellation of, such Select Real Property REA without
          the prior consent of Agent and that:
           a. Borrower will pay on or before the due dates thereof all amounts
              payable, if any, under the provisions of each Select Real Property
              REA and will timely observe and perform, in all material respects,
              all of the terms, covenants, agreements and conditions of each
              Select Real Property REA required therein to be observed and
              performed by Borrower as party to each Select Real Property REA,
              and will upon written request, furnish to Agent receipts from any
              other party under each Select Real Property REA and other
              satisfactory evidence of payment evidencing the timely payment of
              all amounts due thereunder. Borrower covenants and agrees to
              deliver to Agent a copy of any notice of default under each Select
              Real Property REA received by Borrower immediately after such
              receipt.
           b. Borrower will not surrender the easements, estate or interest
              created by any Select Real Property REA, nor terminate or cancel
              any Select Real Property REA, and Borrower will not, without the
              express consent of Agent (which consent shall not be unreasonably
              withheld, conditioned or delayed), modify, change, supplement,
              alter, or amend any Select Real Property REA either orally or in
              writing.
           c. Borrower will promptly notify Agent in writing of the commencement
              of a proceeding under the Bankruptcy Code by or against Borrower
              and, upon its knowledge thereof, any other party to any Select
              Real Property REA.
           d. Upon Borrower's receipt of knowledge thereof, Borrower will
              promptly notify Agent of any request made by any party to each
              Select Real Property REA to the other party thereto for
              arbitration or appraisal proceedings pursuant to each Select Real
              Property REA, and of the institution of any arbitration or
              appraisal proceedings and promptly deliver to Agent a copy of the
              determination of the arbitrators or appraisers in each such
              proceeding.
     
      18. Conditions Subsequent.
           a. Borrower shall, within 180 days of the Closing Date, make
              commercially reasonably efforts to duly execute and deliver, or
              cause to be duly executed and delivered, at the cost and expense
              of Borrower, a Mortgage, appropriate UCC-1 financing statements,
              recordable memorandum of lease and a certificate of an Authorized
              Officer of Borrower certifying that, to Borrower's knowledge, the
              Real Property Asset to which it relates is not subject to a
              Category A Violation, except as disclosed in such certificate,
              with respect to at least five (5) of the parcels listed on
              Disclosure Schedule (5.18(a)) hereto, which shall include, in any
              event, a Mortgage, appropriate UCC-1 financing statements, a
              recordable memorandum of lease and a certificate of an Authorized
              Officer of Borrower certifying that, to Borrower's knowledge, such
              Real Property Asset is not subject to a Category A Violation,
              except as disclosed in such certificate, with respect to at least
              two of (i) the Fashion Fair Property, (ii) the Sacramento Property
              and/or (iii) the SLO Lease. Borrower's failure to secure such
              Mortgages, financing statements, memoranda and officer's
              certificates within the time period set out above shall not
              constitute a Default or an Event of Default.
           b. Borrower shall provide to Agent copies of all memoranda of lease
              and landlord consents with respect to any Real Property Asset,
              including, but not limited to, those properties listed on
              Disclosure Schedule (5.18(a)), reasonably promptly after
              Borrower's receipt thereof. Borrower shall promptly notify Agent
              if any such memorandum of lease and any Mortgage with respect to
              any Real Property Asset are recorded in any jurisdiction in favor
              of the Senior Facility Lenders.
           c. If Borrower grants a Mortgage (as defined in the Senior Facility)
              in favor of the Senior Facility Lenders with respect to any Real
              Property Asset, other than the Select Real Property Assets,
              Borrower shall execute and deliver to Agent, reasonably promptly
              thereafter and subject to the terms of the Intercreditor
              Agreement, a Mortgage with respect to such Real Property Asset, in
              favor of Agent for the benefit of the Lenders, subject only to the
              Permitted Encumbrances and any Lien which is not prohibited under
              the Senior Facility. Any such Mortgage shall be in the form of
              Exhibit M hereto. Borrower shall also, subject to the provisions
              of the Intercreditor Agreement, provide to Agent such other
              documents, as required to be provided to the Senior Facility
              Lenders, in form and substance consistent with such documents
              delivered to the Senior Facility Lenders, including appropriate
              UCC-1 financing statements and organizational documents, with such
              changes as reasonably required by Agent and its counsel to conform
              such documents to this Agreement.
           d. If either Borrower or GCRC grants a pledge of any additional Stock
              (as defined in the Senior Facility), promissory notes or
              instruments, as applicable, to the Senior Facility Lenders, then
              reasonably promptly thereafter and subject to the terms of the
              Intercreditor Agreement, Borrower shall deliver to Agent, or cause
              to be delivered to Agent, a Pledge Amendment (as defined in each
              respective Pledge Agreement) to the Pledge Agreement executed by
              the relevant party, in the form attached thereto, pledging such
              additional Stock, promissory notes and instruments, as applicable,
              to Agent, for the benefit of Lenders, in each case, subject only
              to the Permitted Encumbrances and any Lien which is not prohibited
              under the Senior Facility.
           e. Within 180 days of the Closing Date, Borrower shall use
              commercially reasonable efforts to obtain from each of the parties
              to the Select Real Property REAs, listed on Disclosure Schedule
              5.18(e), an estoppel certificate duly executed by an Authorized
              Officer of such party, in form and substance reasonably
              satisfactory to Agent.

      
     
     NEGATIVE COVENANTS

     Borrower agrees as to itself and its Subsidiaries that from and after the
     date hereof until the Termination Date:

      1.  Mergers, Purchases. Neither Borrower nor GCRC shall directly or
          indirectly, by operation of law or otherwise:
           a. Merge with, consolidate with, acquire all or substantially all of
              the assets or Stock of, or otherwise combine with or acquire, any
              Person in any transaction that  involves an Affiliate of the
              Senior Facility Agent;  was arranged by or coordinated by the
              Senior Facility Agent or  results in the payment of a fee or other
              monetary sum, or in a direct economic benefit to the Senior
              Facility Agent (other than any fee or expenses for a waiver of or
              amendment to any provision of the Senior Facility).
           b. Lease, occupy, operate, purchase or otherwise acquire any real
              property not currently operated by Borrower that is located within
              five (5) miles of any Select Real Property Asset and that contains
              a retail store or chain of retail stores.
     
      2.  Investments; Loans and Advances. Borrower shall not make or permit to
          exist any investment in, or make, accrue or permit to exist loans or
          advances of money to, any Person, through the direct or indirect
          lending of money, holding of securities or otherwise, in any
          transaction that  involves an Affiliate of the Senior Facility Agent;
           was arranged by or coordinated by the Senior Facility Agent or
           results in the payment of a fee or other monetary sum, or in a direct
          economic benefit to the Senior Facility Agent (other than any fee or
          expenses for a waiver of or amendment to any provision of the Senior
          Facility).
      3.  Indebtedness.
           a. Borrower shall not create, incur, assume or permit to exist any
              Indebtedness, except (i) Indebtedness incurred in connection with
              the Senior Facility and (ii) Indebtedness not prohibited by the
              Senior Facility, including, but not limited to, the Indebtedness
              in existence on the date hereof listed on Disclosure Schedule
              (6.3).
           b. Borrower shall not increase the Maximum Amount (as defined in the
              Senior Facility) under the Senior Facility to more than
              $175,000,000 without the prior written consent of Agent.
     
      4.  Employee Loans and Affiliate Transactions. Except as otherwise
          expressly permitted in this Section 6.4 with respect to Affiliates,
          Borrower shall not enter into or be a party to any transaction with
          any Subsidiary or Affiliate thereof except in the ordinary course of
          and pursuant to the reasonable requirements of Borrower's business and
          upon fair and reasonable terms that are no less favorable to Borrower
          than would be obtained in a comparable arm's length transaction with a
          Person not an Affiliate of Borrower. In addition, the terms of these
          transactions must be disclosed in advance to Agent and Lenders. All
          such transactions existing as of the date hereof are described in
          Disclosure Schedule (6.4).
      5.  Capital Structure and Business. Borrower shall not (a) make any
          changes in any of its business objectives, purposes or operations that
          could in any way adversely affect the repayment of the Loans or any of
          the other Obligations or could reasonably be expected to have or
          result in a Material Adverse Effect, or (b) amend its charter or
          bylaws in a manner that could reasonably be expected to result in a
          Material Adverse Effect. Borrower shall not engage in any business
          other than the businesses currently engaged in by it or businesses
          reasonably related thereto.
      6.  Liens.
           a. Borrower shall not create, incur, assume or permit to exist any
              Lien on or with respect to any Select Real Property Asset, except
              for a Permitted Encumbrance that relates to any Select Real
              Property Assets. All Liens in existence on January 31, 2002 are
              summarized on Disclosure Schedule (6.6). Borrower shall date
              Disclosure Schedule (6.6) down to the Closing Date within ten (10)
              Business Days after the Closing Date.
     
          (b) Upon the reasonable request of Borrower and to the extent granted
          by the Senior Facility Lenders, Agent shall execute and deliver to
          Borrower written waivers with respect to certain Liens identified by
          Borrower, in order to facilitate equipment leases, sale leasebacks of
          equipment or other equipment financing transactions not prohibited by
          the Senior Lenders under the Senior Facility. Any written waiver
          delivered pursuant to this Section 6.6(b) in connection with any
          transaction contemplated by Borrower shall be similar in form and
          substance to the written waiver executed by the Senior Facility
          Lenders in connection with such transaction.
     
      7.  Dispositions: Sale of Stock and Assets; Store Closings. Borrower shall
          not sell, transfer, convey, assign or otherwise dispose of (i) all or
          any portion of, or any interest in, any Select Real Property Asset or
          Category A Property whether legal or equitable, by outright sale,
          deed, installment sale contract, land contract, contract for deed,
          leasehold interest, lease option, contract or any other method or
          conveyance of real property interests, or (ii) all or substantially
          all of its assets and properties. Borrower may not close any retail
          department store or elect not to renew any Store Lease, without
          Agent's prior written consent. Borrower also may not close the
          facility currently subject to the SLO Lease prior to the Termination
          Date. With respect to any disposition of assets and properties not
          inconsistent with this Section 6.7 and otherwise not prohibited by the
          terms hereof and by the Senior Lenders under the Senior Facility,
          Agent agrees upon reasonable prior written notice and receipt of
          reasonable evidence that the Senior Facility Agent will concurrently
          release its Liens on such assets and properties, to release its Liens
          on such assets and properties in order to permit Borrower to effect
          any disposition, and shall execute and deliver to Borrower, at
          Borrower's expense, appropriate UCC-3 termination statements and other
          releases as reasonably requested by Borrower.
      8.  ERISA. Borrower shall not, or shall cause or permit any ERISA
          Affiliate to, cause or permit to occur an event that could result in
          the imposition of a Lien under Section 412 of the IRC or Section 302
          or 4068 of ERISA or cause or permit to occur an ERISA Event to the
          extent such ERISA Event could reasonably be expected to have a
          Material Adverse Effect.
      9.  Hazardous Materials. Borrower shall not cause or permit a Release of
          any Hazardous Material on, at, in, under, above, to, from or about any
          of the Real Property Assets where such Release would (a) violate in
          any respect, or form the basis for any Environmental Liabilities
          under, any Environmental Laws or Environmental Permits or
          (b) otherwise adversely impact the value or marketability of any of
          the Real Property Assets or any of the Collateral, other than such
          violations or Environmental Liabilities that could not reasonably be
          expected to have a Material Adverse Effect.
      10. Cancellation of Indebtedness. Borrower shall not cancel any claim or
          debt owing to it, except for reasonable consideration negotiated on an
          arm's length basis and in the ordinary course of its business
          consistent with past practices.
      11. Change of Corporate Name or Location. Borrower shall not (a) change
          its name as it appears in official filings in the state of its
          incorporation or other organization (b) change its warehouses or
          locations at which Collateral is held or stored, or the location of
          its records concerning the Collateral, (c) change the type of entity
          that it is, (d) change its organization identification number, if any,
          issued by its state of incorporation, or (e) change its state of
          incorporation, in each case without at least thirty (30) days prior
          written notice to Agent and after Agent's written acknowledgment that
          any reasonable action requested by Agent in connection therewith,
          including to continue the perfection of any Liens in favor of Agent,
          on behalf of Lenders, in any Collateral, has been completed or taken,
          and provided, that any such new location shall be in the United
          States. Without limiting the foregoing, Borrower shall not change its
          name, identity or corporate structure in any manner that might make
          any financing or continuation statement filed in connection herewith
          seriously misleading within the meaning of Section 9-402(7) of the
          Code or any other then applicable provision of the Code except upon
          prior written notice to Agent and Lenders and after Agent's written
          acknowledgment that any reasonable action requested by Agent in
          connection therewith, including to continue the perfection of any
          Liens in favor of Agent, on behalf of Lenders, in any Collateral, has
          been completed or taken.
      12. No Speculative Transactions. Borrower shall not engage in any
          transaction involving commodity options, futures contracts or similar
          transactions, except solely to hedge against fluctuations in the
          prices of commodities owned or purchased by it and the values of
          foreign currencies receivable or payable by it and interest swaps,
          caps or collars without Agent's prior written consent
      13. Changes Relating to Material Contracts.

     (a) Borrower shall not consent to any modification or waiver of any
     material agreement listed on Disclosure Schedule (3.19) hereto affecting a
     Select Real Property Asset if such modification or waiver would have a
     Material Adverse Effect.

     (b) Borrower shall not consent to any amendment or waiver under the Senior
     Facility that increases the percentage of advance rates set forth therein
     in the definition of Borrowing Base.

 6.  TERM
      1. Termination. The financing arrangements contemplated hereby shall be in
         effect until the Maturity Date, and the Loans and all other Obligations
         shall be automatically due and payable in full on such date.
      2. Survival of Obligations Upon Termination of Financing Arrangements.
         Except as otherwise expressly provided for in the Loan Documents, no
         termination or cancellation (regardless of cause or procedure) of any
         financing arrangement under this Agreement shall in any way affect or
         impair the obligations, duties and liabilities of Borrower or the
         rights of Agent and Lenders relating to any unpaid portion of the Loans
         or any other Obligations, due or not due, liquidated, contingent or
         unliquidated, or any transaction or event occurring prior to such
         termination, or any transaction or event, the performance of which is
         required after the Maturity Date. Except as otherwise expressly
         provided herein or in any other Loan Document, all undertakings,
         agreements, covenants, warranties and representations of or binding
         upon Borrower, and all rights of Agent and each Lender, all as
         contained in the Loan Documents, shall not terminate or expire, but
         rather shall survive any such termination or cancellation and shall
         continue in full force and effect until the Termination Date; provided,
         that the provisions of Section 11, the payment obligations under
         Sections 1.13 and 1.14, and the indemnities contained in the Loan
         Documents shall survive the Termination Date.

 7.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES
      1. Events of Default. The occurrence of any one or more of the following
         events (regardless of the reason therefor) shall constitute an "Event
         of Default" hereunder:
          a. Borrower (i) fails to make any payment of principal of, or interest
             on, or Fees ( including any applicable late fee) owing in respect
             of, the Loans or any of the other Obligations within five (5) days
             after receipt of notice of non-payment; and (ii) fails to pay or
             reimburse Agent or Lenders for any expense reimbursable hereunder
             or under any other Loan Document within ten (10) days following
             Agent's demand for such reimbursement or payment of expenses.
          b. Borrower or GCRC fails or neglects to perform, keep or observe any
             of the provisions of Section 1.5, 5.4(a), 5.18(a) or 6,
             respectively.
          c. Borrower or GCRC fails or neglects to perform, keep or observe any
             of the provisions of Section 4 and the same shall remain unremedied
             for three (3) Business Days or more.
          d. Borrower or GCRC fails or neglects to perform, keep or observe any
             other provision of this Agreement or of any of the other Loan
             Documents or any default shall occur under any Loan Document (other
             than any provision embodied in or covered by any other clause of
             this Section 8.1) and the same shall remain unremedied for thirty
             (30) days or more.
          e. An Event of Default (as defined in the Senior Facility) under the
             Senior Facility has occurred and is continuing without having been
             waived or cured.
          f. A case or proceeding is commenced against Borrower or GCRC seeking
             a decree or order in respect of Borrower or GCRC, (i) under the
             Bankruptcy Code, or any other applicable federal, state or foreign
             bankruptcy or other similar law, (ii) appointing a custodian,
             receiver, liquidator, assignee, trustee or sequestrator (or similar
             official) for Borrower or GCRC or for any substantial part of
             Borrower's or GCRC `s assets, or (iii) ordering the winding-up or
             liquidation of the affairs of Borrower or GCRC, and such case or
             proceeding shall remain undismissed or unstayed for 60 days or more
             or a decree or order granting the relief sought in such case or
             proceeding shall be entered by a court of competent jurisdiction.
          g. Borrower or GCRC (i) files a petition seeking relief under the
             Bankruptcy Code, or any other applicable federal, state or foreign
             bankruptcy or other similar law, (ii) consents to or fails to
             contest in a timely and appropriate manner the institution of
             proceedings thereunder or the filing of any such petition or the
             appointment of or taking possession by a custodian, receiver,
             liquidator, assignee, trustee or sequestrator (or similar official)
             for Borrower or for any substantial part of Borrower's or GCRC's
             assets, (iii) makes an assignment for the benefit of creditors,
             (iv) takes any action in furtherance of any of the foregoing; or
             (v) admits in writing its inability to, or is generally unable to,
             pay its debts as such debts become due.
          h. Any material provision of any Loan Document for any reason ceases
             to be valid, binding and enforceable in accordance with its terms
             (or Borrower shall challenge the enforceability of any Loan
             Document or shall assert in writing, or engage in any action or
             inaction based on any such assertion, that any provision of any of
             the Loan Documents has ceased to be or otherwise is not valid,
             binding and enforceable in accordance with its terms), any Lien
             created under any Loan Document on any Select Real Property Asset
             purported to be covered thereby ceases to be a valid and perfected
             first priority Lien, subject only to the Permitted Encumbrances, or
             any Lien created under any Loan Document in any other material
             component of the Collateral purported to be covered thereby ceases
             to be a valid and perfected Lien, subject only to the Permitted
             Encumbrances and any Liens which are not prohibited under the
             Senior Facility.
          i. Any representation or warranty herein or in any Loan Document or in
             any financial statement or certificate made or delivered to Agent
             or any Lender of Borrower or GCRC is untrue or incorrect in any
             material respect as of the date made or deemed made.
     
      2. Remedies.
          a. If any Default or Event of Default has occurred and is continuing,
             Agent may (and at the written request of the Requisite Lenders
             shall), without notice suspend the Revolving Loan facility with
             respect to additional Revolving Loan Advances whereupon any
             additional Revolving Loan Advances shall be made or incurred in
             Agent's sole discretion (or in the sole discretion of the Requisite
             Lenders, if such suspension occurred at their direction) so long as
             such Default or Event of Default is continuing. If any Default or
             Event of Default has occurred and is continuing, Agent may (and at
             the written request of Requisite Lenders shall), without notice,
             except as otherwise expressly provided herein, increase the rate of
             interest applicable to the Loans to the Default Rate.
          b. If any Event of Default has occurred and is continuing, Agent may
             (and at the written request of the Requisite Lenders shall),
             without notice: (i) terminate the Revolving Loan facility with
             respect to further Revolving Loan Advances; (ii) declare all or any
             portion of the Obligations, including all or any portion of any
             Loan to be forthwith due and payable, all without presentment,
             demand, protest or further notice of any kind, all of which are
             expressly waived by Borrower and; (ii) exercise any rights and
             remedies provided to Agent under the Loan Documents or at law or
             equity, including all remedies provided under the Code; provided,
             that upon the occurrence of an Event of Default specified in
             Section 8.1(f) or (g), the Revolving Loan facility shall be
             immediately terminated and all of the Obligations, including the
             aggregate Revolving Loans, shall become immediately due and payable
             without declaration, notice or demand by any Person; and/or (iii)
             apply the sums held pursuant to Sections 5.2(c) and/or 5.13(b)
             toward the elimination of any default of principal, interest or any
             covenant hereunder
     
      3. Waivers by Borrower. Except as otherwise provided for in this Agreement
         or by applicable law, Borrower waives: (a) presentment, demand and
         protest and notice of presentment, dishonor, notice of intent to
         accelerate, notice of acceleration, protest, default, nonpayment,
         maturity, release, compromise, settlement, extension or renewal of any
         or all commercial paper, accounts, contract rights, documents,
         instruments, chattel paper and guaranties at any time held by Agent on
         which Borrower may in any way be liable, and hereby ratifies and
         confirms whatever Agent may do in this regard, (b) all rights to notice
         and a hearing prior to Agent's taking possession or control of, or to
         Agent's replevy, attachment or levy upon, the Collateral or any bond or
         security that might be required by any court prior to allowing Agent to
         exercise any of its remedies, and (c) the benefit of all valuation,
         appraisal, marshaling and exemption laws.

     ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
      1. 

     Assignment and Participations
     .
      a. Subject to the terms of this Section 9.1, any Lender may make an
         assignment to a Qualified Assignee of, or sell participations in, at
         any time or times, the Loan Documents and Loans or any portion thereof
         or interest therein, including any Lender's rights, title, interests,
         remedies, powers or duties thereunder. Any assignment by a Lender
         shall: (i) require the consent of Agent (which consent shall not be
         unreasonably withheld or delayed with respect to a Qualified Assignee)
         and the execution of an assignment agreement (an "Assignment
         Agreement") substantially in the form attached hereto as Exhibit 9.1(a)
         and otherwise in form and substance reasonably satisfactory to, and
         acknowledged by, Agent; (ii) be conditioned on such assignee Lender
         representing to the assigning Lender and Agent that it is purchasing
         the applicable Loans to be assigned to it for its own account, for
         investment purposes and not with a view to the distribution thereof;
         (iii) after giving effect to any such partial assignment, the assignee
         Lender shall have a Loan outstanding in an amount at least equal to
         $5,000,000.00 and the assigning Lender shall have retained a Loan
         outstanding in an amount at least equal to $5,000,000.00; (iv) include
         a payment to Agent of an assignment fee of $3,500; and (v) so long as
         no Event of Default has occurred and is continuing, require the consent
         of Borrower, which shall not be unreasonably withheld or
         delayed; provided, that no such consent shall be required for an
         assignment to a Qualified Assignee. In the case of an assignment by a
         Lender under this Section 9.1(a), the assignee shall have, to the
         extent of such assignment, the same rights, benefits and obligations as
         all other Lenders hereunder. The assigning Lender shall be relieved of
         its obligations hereunder with respect to its Loan outstanding or
         assigned portion thereof from and after the date of such assignment.
         Borrower hereby acknowledges and agrees that any assignment shall give
         rise to a direct obligation of Borrower to the assignee and that the
         assignee shall be considered to be a "Lender." In all instances, each
         Lender's liability to make Loans hereunder shall be several and not
         joint and shall be limited to such Lender's Pro Rata Share of the
         Loans. In the event Agent or any Lender assigns or otherwise transfers
         all or any part of the Obligations, Agent or any such Lender shall so
         notify Borrower and Borrower shall, upon the request of Agent or such
         Lender, execute new Notes in exchange for the Notes, if any, being
         assigned. Notwithstanding the foregoing provisions of this
         Section 9.1(a), any Lender may at any time pledge the Obligations held
         by it and such Lender's rights under this Agreement and the other Loan
         Documents to a Federal Reserve Bank, and any Lender that is an
         investment fund may assign the Obligations held by it and such Lender's
         rights under this Agreement and the other Loan Documents to another
         investment fund managed by the same investment advisor; provided, that
         no such pledge to a Federal Reserve Bank shall release such Lender from
         such Lender's obligations hereunder or under any other Loan Document.
      b. Any participation by a Lender of all or any part of its outstanding
         Loan shall be made with the understanding that all amounts payable by
         Borrower hereunder shall be determined as if that Lender had not sold
         such participation, and that the holder of any such participation shall
         not be entitled to require such Lender to take or omit to take any
         action hereunder except actions directly affecting (i) any reduction in
         the principal amount of, or interest rate or Fees payable with respect
         to, any Loan in which such holder participates, (ii) any extension of
         the scheduled amortization of the principal amount of any Loan in which
         such holder participates or the final maturity date thereof, and
         (iii) any release of all or substantially all of the Collateral (other
         than in accordance with the terms of this Agreement, the Collateral
         Documents or the other Loan Documents). Solely for purposes of
         Sections 1.11, 1.13, 1.14 and 9.8, Borrower acknowledges and agrees
         that a participation shall give rise to a direct obligation of Borrower
         to the participant effective upon delivery of written notice to
         Borrower of such participation and the participant shall be considered
         to be a "Lender." Except as set forth in the preceding sentence
         Borrower shall not have any obligation or duty to any participant.
         Neither Agent nor any Lender (other than the Lender selling a
         participation) shall have any duty to any participant and may continue
         to deal solely with the Lender selling a participation as if no such
         sale had occurred.
      c. Except as expressly provided in this Section 9.1, no Lender shall, as
         between Borrower and that Lender, or Agent and that Lender, be relieved
         of any of its obligations hereunder as a result of any sale,
         assignment, transfer or negotiation of, or granting of participation
         in, all or any part of the Loans, the Notes or other Obligations owed
         to such Lender.
      d. Borrower shall assist any Lender permitted to sell assignments or
         participations under this Section 9.1 as reasonably required to enable
         the assigning or selling Lender to effect any such assignment or
         participation, including the execution and delivery of any and all
         agreements, notes and other documents and instruments as shall be
         requested.
      e. Any Lender may furnish any information concerning Borrower in the
         possession of such Lender from time to time to assignees and
         participants (including prospective assignees and participants);
         provided, that such Lender shall obtain from assignees or participants
         confidentiality covenants substantially equivalent to those contained
         in Section 11.8; provided, further that no such assignee or participant
         (or prospective assignee or participant) shall be a retailer or a
         supplier of goods, except for Schottenstein Stores Corporation and its
         Affiliates.

     (f) So long as no Event of Default has occurred and is continuing, no
     Lender shall assign or sell participations in any portion of its Loan to a
     potential Lender or participant, if, as of the date of the proposed
     assignment or sale, the assignee Lender or participant would be subject to
     capital adequacy or similar requirements under Section 1.14(a), increased
     costs under Section 1.14(b), withholding taxes in accordance with Section
     1.13(a), or has not provided a Certificate of Exemption.

     
     Appointment of Agent
     . Kimco Capital Corp. is hereby appointed to act on behalf of all Lenders
     as Agent under this Agreement and the other Loan Documents. The provisions
     of this
     Section 9.2
     are solely for the benefit of Agent and Lenders and no other Person shall
     have any rights as a third party beneficiary of any of the provisions
     hereof. In performing its functions and duties under this Agreement and the
     other Loan Documents, Agent shall act solely as an agent of Lenders and
     does not assume and shall not be deemed to have assumed any obligation
     toward or relationship of agency or trust with or for Borrower or any other
     Person. Agent shall have no duties or responsibilities except for those
     expressly set forth in this Agreement and the other Loan Documents. The
     duties of Agent shall be mechanical and administrative in nature and Agent
     shall not have, or be deemed to have, by reason of this Agreement, any
     other Loan Document or otherwise a fiduciary relationship in respect of any
     Lender. Except as expressly set forth in this Agreement and the other Loan
     Documents, Agent shall not have any duty to disclose, and shall not be
     liable for failure to disclose, any information relating to Borrower or any
     of its Subsidiaries or any of its Affiliates in any capacity. Neither Agent
     nor any of its Affiliates nor any of their respective officers, directors,
     employees, agents or representatives shall be liable to any Lender for any
     action taken or omitted to be taken by it hereunder or under any other Loan
     Document, or in connection herewith or therewith, except for damages caused
     by its or their own gross negligence or willful misconduct.

     If Agent shall request instructions from Requisite Lenders or all affected
     Lenders with respect to any act or action (including failure to act) in
     connection with this Agreement or any other Loan Document, then Agent shall
     be entitled to refrain from such act or taking such action unless and until
     Agent shall have received instructions from Requisite Lenders or all
     affected Lenders, as the case may be, and Agent shall not incur liability
     to any Person by reason of so refraining. Agent shall be fully justified in
     failing or refusing to take any action hereunder or under any other Loan
     Document (a) if such action would, in the opinion of Agent, be contrary to
     law or the terms of this Agreement or any other Loan Document, (b) if such
     action would, in the opinion of Agent, expose Agent to Environmental
     Liabilities or (c) if Agent shall not first be indemnified to its
     satisfaction against any and all liability and expense which may be
     incurred by it by reason of taking or continuing to take any such action.
     Without limiting the foregoing, no Lender shall have any right of action
     whatsoever against Agent as a result of Agent acting or refraining from
     acting hereunder or under any other Loan Document in accordance with the
     instructions of Requisite Lenders or all affected Lenders, as applicable.

 8.  Agent's Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
     their respective directors, officers, agents or employees shall be liable
     for any action taken or omitted to be taken by it or them under or in
     connection with this Agreement or the other Loan Documents, except for
     damages caused by its or their own gross negligence or willful misconduct.
     Without limiting the generality of the foregoing, Agent: (a)  may treat the
     payee of any Note as the holder thereof until Agent receives written notice
     of the assignment or transfer thereof signed by such payee and in form
     reasonably satisfactory to Agent; (b) may consult with legal counsel,
     independent public accountants and other experts selected by it and shall
     not be liable for any action taken or omitted to be taken by it in good
     faith in accordance with the advice of such counsel, accountants or
     experts; (c) makes no warranty or representation to any Lender and shall
     not be responsible to any Lender for any statements, warranties or
     representations made in or in connection with this Agreement or the other
     Loan Documents; (d) shall not have any duty to ascertain or to inquire as
     to the performance or observance of any of the terms, covenants or
     conditions of this Agreement or the other Loan Documents on the part of
     Borrower or to inspect the Collateral (including the books and records) of
     Borrower; (e) shall not be responsible to any Lender for the due execution,
     legality, validity, enforceability, genuineness, sufficiency or value of
     this Agreement or the other Loan Documents or any other instrument or
     document furnished pursuant hereto or thereto; and (f) shall incur no
     liability under or in respect of this Agreement or the other Loan Documents
     by acting upon any notice, consent, certificate or other instrument or
     writing (which may be by electronic mail, telecopy, telegram, cable or
     telex) believed by it to be genuine and signed or sent by the proper party
     or parties.
 9.  Kimco Capital Corp. and Affiliates. With respect to its Loan hereunder,
     Kimco Capital Corp. shall have the same rights and powers under this
     Agreement and the other Loan Documents as any other Lender and may exercise
     the same as though it were not Agent; and the term "Lender" or "Lenders"
     shall, unless otherwise expressly indicated, include Kimco Capital Corp. in
     its individual capacity. Kimco Capital Corp. and its Affiliates may lend
     money to, invest in, and generally engage in any kind of business with,
     Borrower, any of their Affiliates and any Person who may do business with
     or own securities of Borrower or any such Affiliate, all as if Kimco
     Capital Corp. were not Agent and without any duty to account therefor to
     Lenders. Kimco Capital Corp. and its Affiliates may accept fees and other
     consideration from Borrower for services in connection with this Agreement
     or otherwise without having to account for the same to Lenders. Each Lender
     acknowledges the potential conflict of interest between Kimco Capital
     Corp., as a Lender holding disproportionate interests in the Loans and
     Kimco Capital Corp., as Agent.
 10. Lender Credit Decision. Each Lender acknowledges that it has, independently
     and without reliance upon Agent or any other Lender and based on the
     Financial Statements referred to in Section 3.4 and such other documents
     and information as it has deemed appropriate, made its own credit and
     financial analysis of Borrower and its own decision to enter into this
     Agreement. Each Lender also acknowledges that it will, independently and
     without reliance upon Agent or any other Lender and based on such documents
     and information as it shall deem appropriate at the time, continue to make
     its own credit decisions in taking or not taking action under this
     Agreement. Each Lender acknowledges the potential conflict of interest of
     each other Lender as a result of Lenders holding disproportionate interests
     in the Loans, and expressly consents to, and waives any claim based upon,
     such conflict of interest.
 11. Indemnification. Lenders agree to indemnify Agent (to the extent not
     reimbursed by Borrower and without limiting the obligations of Borrower
     hereunder), ratably according to their respective Pro Rata Share of the
     Loans outstanding, from and against any and all liabilities, obligations,
     losses, damages, penalties, actions, judgments, suits, costs, expenses or
     disbursements of any kind or nature whatsoever that may be imposed on,
     incurred by, or asserted against Agent in any way relating to or arising
     out of this Agreement or any other Loan Document or any action taken or
     omitted to be taken by Agent in connection therewith; provided, that no
     Lender shall be liable for any portion of such liabilities, obligations,
     losses, damages, penalties, actions, judgments, suits, costs, expenses or
     disbursements resulting from Agent's gross negligence or willful
     misconduct. Without limiting the foregoing, each Lender agrees to reimburse
     Agent promptly upon demand for its ratable share of any out-of-pocket
     expenses (including reasonable counsel fees) incurred by Agent in
     connection with the preparation, execution, delivery, administration,
     modification, amendment or enforcement (whether through negotiations, legal
     proceedings or otherwise) of, or legal advice in respect of rights or
     responsibilities under, this Agreement and each other Loan Document, to the
     extent that Agent is not reimbursed for such expenses by Borrower.
 12. Successor Agent. Agent may resign at any time by giving not less than
     thirty (30) days' prior written notice thereof to Lenders and Borrower.
     Upon any such resignation, the Requisite Lenders shall have the right to
     appoint a successor Agent. If no successor Agent shall have been so
     appointed by the Requisite Lenders and shall have accepted such appointment
     within thirty (30) days after the resigning Agent's giving notice of
     resignation, then the resigning Agent may, on behalf of Lenders, appoint a
     successor Agent, which shall be a Lender, if a Lender is willing to accept
     such appointment, or otherwise shall be a commercial bank or financial
     institution or a subsidiary of a commercial bank or financial institution
     if such commercial bank or financial institution is organized under the
     laws of the United States of America or of any State thereof and has a
     combined capital and surplus of at least $300,000,000.00. If no successor
     Agent has been appointed pursuant to the foregoing, within thirty (30) days
     after the date such notice of resignation was given by the resigning Agent,
     such resignation shall become effective and the Requisite Lenders shall
     thereafter perform all the duties of Agent hereunder until such time, if
     any, as the Requisite Lenders appoint a successor Agent as provided above.
     Any successor Agent appointed by Requisite Lenders hereunder shall be
     subject to the approval of Borrower, such approval not to be unreasonably
     withheld or delayed; provided, that such approval shall not be required if
     a Default or an Event of Default has occurred and is continuing. Upon the
     acceptance of any appointment as Agent hereunder by a successor Agent, such
     successor Agent shall succeed to and become vested with all the rights,
     powers, privileges and duties of the resigning Agent. Upon the earlier of
     the acceptance of any appointment as Agent hereunder by a successor Agent
     or the effective date of the resigning Agent's resignation, the resigning
     Agent shall be discharged from its duties and obligations under this
     Agreement and the other Loan Documents, except that any indemnity rights or
     other rights in favor of such resigning Agent shall continue. After any
     resigning Agent's resignation hereunder, the provisions of this Section 9
     shall inure to its benefit as to any actions taken or omitted to be taken
     by it while it was acting as Agent under this Agreement and the other Loan
     Documents.
 13. Setoff and Sharing of Payments. In addition to any rights now or hereafter
     granted under applicable law and not by way of limitation of any such
     rights, upon the occurrence and during the continuance of any Event of
     Default and subject to Section 9.9(f), each Lender, each participant and
     each holder is hereby authorized at any time or from time to time, without
     notice to Borrower or to any other Person, any such notice being hereby
     expressly waived, to offset and to appropriate and to apply any and all
     balances held by it at any of its offices for the account of Borrower or
     any Guarantor (regardless of whether such balances are then due to Borrower
     or any Guarantor) and any other properties or assets at any time held or
     owing by that Lender, holder or participant to or for the credit or for the
     account of Borrower or any Guarantor against and on account of any of the
     Obligations that are not paid when due. Any Lender exercising a right of
     setoff or otherwise receiving any payment on account of the Obligations in
     excess of its Pro Rata Share thereof shall purchase for cash (and the other
     Lenders or holders shall sell) such participations in each such other
     Lender's or holder's Pro Rata Share of the Obligations as would be
     necessary to cause such Lender to share the amount so offset or otherwise
     received with each other Lender or holder in accordance with their
     respective Pro Rata Shares (other than offset rights exercised by any
     Lender with respect to Sections 1.11, 1.13 or 1.14). Borrower or Guarantor
     agrees, to the fullest extent permitted by law, that (a) any Lender may
     exercise its right to offset with respect to amounts in excess of its Pro
     Rata Share of the Obligations and may sell participations in such amounts
     so offset to other Lenders, participants and holders and (b) any Lender,
     participant or holder so purchasing a participation in the Loans made or
     other Obligations held by other Lenders, participants or holders may
     exercise all rights of offset, bankers' lien, counterclaim or similar
     rights with respect to such participation as fully as if such Lender,
     participant or holder were a direct holder of the Loans and the other
     Obligations in the amount of such participation. Notwithstanding the
     foregoing, if all or any portion of the offset amount or payment otherwise
     received is thereafter recovered from the Lender that has exercised the
     right of offset, the purchase of participations by that Lender shall be
     rescinded and the purchase price restored without interest.
 14. Advances; Payments; Information; Actions in Concert.
     Advances; Payments
     .
      i.   On the Closing Date, each Lender shall make the amount of such
           Lender's Pro Rata Share of the Term Loans available to Agent in
           accordance with instructions of Agent in same day funds not later
           than 11:00 a.m. (Los Angeles time). Agent shall disburse the proceeds
           of the Loans by depositing them on the Closing Date in an account of
           Borrower as Borrower may specify to Agent in writing.
      ii.  Each Lender shall make the amount of such Lender's Pro Rata Share of
           each Revolving Loan Advance available to Agent in accordance with the
           instructions of Agent in same day funds by wire transfer on the
           requested funding date not later than 11:00 a.m. (Los Angeles time).
           After receipt of such wire transfers (or, in the Agent's sole
           discretion, before receipt of such wire transfers), subject to the
           terms hereof, Agent shall make the requested Revolving Loan Advance
           to Borrower. All such payments by each Lender shall be made without
           setoff, counterclaim or deduction of any kind.
      iii. On the 2nd Business Day of each calendar week or more frequently at
           Agent's election (each, a "Settlement Date"), Agent shall advise each
           Lender by telephone, electronic mail, or telecopy of the amount of
           such Lender's Pro Rata Share of principal, interest and Fees paid for
           the benefit of Lenders with respect to its Loan. Provided that each
           Lender has funded all payments or Revolving Loan Advances required to
           be made by it under this Agreement and the other Loan Documents as of
           such Settlement Date, Agent shall pay to each Lender such Lender's
           Pro Rata Share of principal, interest and Fees paid by Borrower since
           the previous Settlement Date for the benefit of such Lender on the
           Loans held by it. To the extent that any Lender (a "Non-Funding
           Lender") has failed to fund all such payments and Revolving Loan
           Advances, Agent shall be entitled to set off the funding short-fall
           against that Non-Funding Lender's Pro Rata Share of all payments
           received from Borrower. Such payments shall be made by wire transfer
           to such Lender's account (as specified by such Lender to Agent in
           writing) not later than 1:00 p.m. (Los Angeles time) on the next
           Business Day following each Settlement Date.
     
     Availability of Lender's Pro Rata Share
     . Agent may assume that each Lender will make its Pro Rata Share of (i)
     each Term Loan available to Agent on the Closing Date and (ii) each
     Revolving Loan Advance available to Agent on each funding date. If such Pro
     Rata Share is not, in fact, paid to Agent by such Lender when due, Agent
     will be entitled to recover such amount on demand from such Lender without
     setoff, counterclaim or deduction of any kind. If any Lender fails to pay
     the amount of its Pro Rata Share forthwith upon Agent's demand, Agent shall
     promptly notify Borrower and Borrower shall immediately repay such amount
     to Agent. Nothing in this
     Section 9.9(b)
     or elsewhere in this Agreement or the other Loan Documents shall be deemed
     to require Agent to advance funds on behalf of any Lender or to relieve any
     Lender from its obligation to fulfill its Commitments hereunder or to
     prejudice any rights that Borrower may have against any Lender as a result
     of any default by such Lender hereunder. To the extent that Agent advances
     funds to Borrower on behalf of any Lender and is not reimbursed therefor on
     the same Business Day as such Loan is made, Agent shall be entitled to
     retain for its account all interest accrued on such Loan until reimbursed
     by the applicable Lender.
     Return of Payments
     .
      i.  If Agent pays an amount to a Lender under this Agreement in the belief
          or expectation that a related payment has been or will be received by
          Agent from Borrower and such related payment is not received by Agent,
          then Agent will be entitled to recover such amount from such Lender on
          demand without setoff, counterclaim or deduction of any kind.
      ii. If Agent determines at any time that any amount received by Agent
          under this Agreement must be returned to Borrower or paid to any other
          Person pursuant to any insolvency law or otherwise, then,
          notwithstanding any other term or condition of this Agreement or any
          other Loan Document, Agent will not be required to distribute any
          portion thereof to any Lender. In addition, each Lender will repay to
          Agent on demand any portion of such amount that Agent has distributed
          to such Lender, together with interest at such rate, if any, as Agent
          is required to pay to Borrower or such other Person, without setoff,
          counterclaim or deduction of any kind.
     
     Non-Funding Lenders
     . The failure of any Non-Funding Lender to make any Loan or any payment
     required by it hereunder on the date specified therefor shall not relieve
     any other Lender (each such other Lender, an "Other Lender") of its
     obligations to make such Loans on such date, but neither any Other Lender
     nor Agent shall be responsible for the failure of any Non-Funding Lender to
     make a Loan or make any other payment required hereunder. Notwithstanding
     anything set forth herein to the contrary, a Non-Funding Lender shall not
     have any voting or consent rights under or with respect to any Loan
     Document or constitute a "Lender" (or be included in the calculation of
     "Requisite Lenders" hereunder) for any voting or consent rights under or
     with respect to any Loan Document. At Borrower's request, Agent or a Person
     reasonably acceptable to Agent shall have the right with Agent's consent
     and in Agent's sole discretion (but shall have no obligation) to purchase
     from any Non-Funding Lender, and each Non-Funding Lender agrees that it
     shall, at Agent's request, sell and assign to Agent or such Person, all of
     the Commitments of that Non-Funding Lender for an amount equal to the
     principal balance of all Loans held by such Non- Funding Lender and all
     accrued interest and fees with respect thereto through the date of sale,
     such purchase and sale to be consummated pursuant to an executed Assignment
     Agreement.
     Dissemination of Information
     . Agent shall use reasonable efforts to provide Lenders with any notice of
     Default or Event of Default received by Agent from, or delivered by Agent
     to, Borrower, with notice of any Event of Default of which Agent has
     actually become aware and with notice of any action taken by Agent
     following any Event of Default;
     provided
     , that Agent shall not be liable to any Lender for any failure to do so,
     except to the extent that such failure is attributable to Agent's gross
     negligence or willful misconduct. Lenders acknowledge that Borrower is
     required to provide Financial Statements and Collateral Reports to Lenders
     in accordance with
     Section 3.4
     hereto and agree that Agent shall have no duty to provide the same to
     Lenders.
     Actions in Concert
     . Anything in this Agreement to the contrary notwithstanding, each Lender
     hereby agrees with each other Lender that no Lender shall take any action
     to protect or enforce its rights arising out of this Agreement or the Notes
     (including exercising any rights of setoff) without first obtaining the
     prior written consent of Agent and Requisite Lenders, it being the intent
     of Lenders that any such action to protect or enforce rights under this
     Agreement and the Notes shall be taken in concert and at the direction or
     with the consent of Agent or Requisite Lenders.

SUCCESSORS AND ASSIGNS
 1. Successors and Assigns. This Agreement and the other Loan Documents shall be
    binding on and shall inure to the benefit of Borrower, Agent, Lenders and
    their respective successors and assigns (including a debtor-in-possession on
    behalf of Borrower), except as otherwise provided herein or therein.
    Borrower may not assign, transfer, hypothecate or otherwise convey its
    rights, benefits, obligations or duties hereunder or under any of the other
    Loan Documents without the prior express written consent of Agent and
    Lenders. Any such purported assignment, transfer, hypothecation or other
    conveyance by Borrower without the prior express written consent of Agent
    and Lenders shall be void. The terms and provisions of this Agreement are
    for the purpose of defining the relative rights and obligations of Borrower,
    Agent and Lenders with respect to the transactions contemplated hereby and
    no Person shall be a third party beneficiary of any of the terms and
    provisions of this Agreement or any of the other Loan Documents.

MISCELLANEOUS
 1.  Complete Agreement; Modification of Agreement. The Loan Documents
     constitute the complete agreement between the parties with respect to the
     subject matter thereof and may not be modified, altered or amended except
     as set forth in Section 11.2. Any letter of interest, commitment letter, or
     fee letter (other than the Fee Letter) or confidentiality agreement, if
     any, between Borrower and Agent or any Lender or any of their respective
     Affiliates, predating this Agreement and relating to a financing of
     substantially similar form, purpose or effect shall be superseded by this
     Agreement.
 2.  Amendments and Waivers.
      a. Except for actions expressly permitted to be taken by Agent, no
         amendment, modification, termination or waiver of any provision of this
         Agreement or any other Loan Document, or any consent to any departure
         by Borrower therefrom, shall in any event be effective unless the same
         shall be in writing and signed by Agent and Borrower, and by Requisite
         Lenders or all affected Lenders, as applicable.
      b. No amendment, modification, termination or waiver of or consent with
         respect to any provision of this Agreement that waives compliance with
         the conditions precedent set forth in Section 2.2 to the making of any
         Loan shall be effective unless the same shall be in writing and signed
         by Agent, Requisite Lenders and Borrower. Notwithstanding anything
         contained in this Agreement to the contrary, no waiver or consent with
         respect to any Default or any Event of Default shall be effective for
         purposes of the conditions precedent to the making of Loans set forth
         in Section 2.2 unless the same shall be in writing and signed by Agent,
         Requisite Lenders and Borrower.
      c. No amendment, modification, termination or waiver shall, unless in
         writing and signed by Agent and each Lender directly affected thereby:
         (i) increase the principal amount of any Lender's Loan (which action
         shall be deemed only to affect those Lenders whose Loan is increased
         and may be approved by Requisite Lenders, including those Lenders whose
         Loan is increased); (ii) reduce the principal of, rate of interest on
         or Fees payable with respect to any Loan of any affected Lender;
         (iii) extend any scheduled payment date (other than payment dates of
         prepayments under Section 1.4(d)), or final maturity date of the
         principal amount of the Loan of any affected Lender; (iv) waive,
         forgive, defer, extend or postpone any payment of interest or Fees as
         to any affected Lender; (v) increase the Revolving Loan Advance
         Availability; (vi) except as expressly permitted or required in the
         Loan Documents, release, foreclose on or dispose of any material
         portion of the Collateral; provided, that Agent may release certain
         non-material Collateral without such writing in accordance with the
         terms of Section 6.7, (vii) change the percentage of the aggregate
         unpaid principal amount of Loans that shall be required for Lenders or
         any of them to take any action hereunder; and (viii) amend or waive
         this Section 11.2 or the definition of the term "Requisite Lenders,"
         insofar as such definition affects the substance of this Section 11.2.
         Furthermore, no amendment, modification, termination or waiver
         affecting the rights or duties of Agent under this Agreement or any
         other Loan Document shall be effective unless in writing and signed by
         Agent, in addition to Lenders required hereinabove to take such action.
         Each amendment, modification, termination or waiver shall be effective
         only in the specific instance and for the specific purpose for which it
         was given. No amendment, modification, termination or waiver shall be
         required for Agent to take additional Collateral pursuant to any Loan
         Document. No amendment, modification, termination or waiver of any
         provision of any Note shall be effective without the written
         concurrence of the holder of that Note. No notice to or demand on
         Borrower in any case shall entitle Borrower to any other or further
         notice or demand in similar or other circumstances. Any amendment,
         modification, termination, waiver or consent effected in accordance
         with this Section 11.2 shall be binding upon each holder of the Notes
         at the time outstanding and each future holder of the Notes.
      d. If, in connection with any proposed amendment, modification, waiver or
         termination (a "Proposed Change") requiring the consent of all affected
         Lenders, the consent of Requisite Lenders is obtained, but the consent
         of other Lenders whose consent is required is not obtained (any such
         Lender whose consent is not obtained being referred to as a "Non-
         Consenting Lender") then, so long as Agent is not a Non-Consenting
         Lender, at Borrower's request, Agent or a Person reasonably acceptable
         to Agent shall have the right with Agent's consent and in Agent's sole
         discretion (but shall have no obligation) to purchase from such
         Non-Consenting Lenders, and such Non-Consenting Lenders agree that they
         shall, upon Agent's request, sell and assign to Agent or such Person,
         all of the Loans of such Non-Consenting Lenders for an amount equal to
         the principal balance of the Loans held by the Non-Consenting Lenders
         and all accrued interest and Fees with respect thereto through the date
         of sale, such purchase and sale to be consummated pursuant to an
         executed Assignment Agreement.
      e. Upon payment in full in cash and performance of all of the Obligations
         (other than indemnification Obligations), termination of the Loans and
         a release of all claims against Agent and Lenders, and so long as no
         suits, actions, proceedings or claims are pending or threatened against
         any Indemnified Person asserting any damages, losses or liabilities
         that are Indemnified Liabilities, Agent shall deliver to Borrower
         termination statements, mortgage releases and other documents necessary
         or appropriate to evidence the termination of the Liens securing
         payment of the Obligations.

 3.  Fees and Expenses. Borrower shall reimburse (i) Agent for all fees, costs
     and expenses (including the reasonable fees and expenses of all of its
     counsel, advisors, consultants and auditors) and (ii) Agent (and, with
     respect to clauses (c) and (d) below, all Lenders) for all fees, costs and
     expenses, including the reasonable fees, costs and expenses of counsel or
     other advisors (including environmental and management consultants and
     appraisers), incurred in connection with the negotiation and preparation of
     the Loan Documents and incurred in connection with:
      a. the forwarding to Borrower or any other Person on behalf of Borrower by
         Agent of the proceeds of any Loan (including a wire transfer fee of
         $25.00 per wire transfer);
      b. any amendment, modification or waiver of, consent with respect to, or
         termination of, any of the Loan Documents or advice in connection with
         the syndication and administration of the Loans made pursuant hereto or
         its rights hereunder or thereunder;
      c. any litigation, contest, dispute, suit, proceeding or action (whether
         instituted by Agent, any Lender, Borrower or any other Person and
         whether as a party, witness or otherwise) in any way relating to the
         Collateral, any of the Loan Documents or any other agreement to be
         executed or delivered in connection herewith or therewith, including
         any litigation, contest, dispute, suit, case, proceeding or action, and
         any appeal or review thereof, in connection with a case commenced by or
         against Borrower or any other Person that may be obligated to Agent by
         virtue of the Loan Documents; including any such litigation, contest,
         dispute, suit, proceeding or action arising in connection with any
         work-out or restructuring of the Loans during the pendency of one or
         more Events of Default; provided, that in the case of reimbursement of
         counsel for Lenders other than Agent, such reimbursement shall be
         limited to one counsel for all such Lenders; provided, further, that no
         Person shall be entitled to reimbursement under this clause (c) in
         respect of any litigation, contest, dispute, suit, proceeding or action
         to the extent any of the foregoing results from such Person's gross
         negligence or willful misconduct;
      d. any attempt to enforce any remedies of Agent against Borrower or any
         other Person that may be obligated to Agent or any Lender by virtue of
         any of the Loan Documents, including any such attempt to enforce any
         such remedies in the course of any work-out or restructuring of the
         Loans during the pendency of one or more Events of Default; provided,
         that in the case of reimbursement of counsel for Lenders other than
         Agent, such reimbursement shall be limited to one counsel for all such
         Lenders;
      e. any workout or restructuring of the Loans during the pendency of one or
         more Events of Default; and
      f. efforts to (i) monitor the Loans or any of the other Obligations,
         (ii) evaluate, observe or assess Borrower or their respective affairs,
         and (iii) verify, protect, monitor, evaluate, assess, appraise,
         collect, sell, liquidate or otherwise dispose of any of the Collateral;
         provided, that the expense of such efforts, together with any expenses
         incurred pursuant to Section 1.12, does not exceed $1,000.00 per month;
         provided, further, that, such dollar limit shall not apply if an Event
         of Default has occurred and is continuing;

     including, as to each of clauses (a) through (f) above, all reasonable
     attorneys' and other professional and service providers' fees arising from
     such services and other advice, assistance or other representation,
     including those in connection with any appellate proceedings, and all
     expenses, costs, charges and other fees incurred by such counsel and others
     in connection with or relating to any of the events or actions described in
     this Section 11.3, all of which shall be payable, on demand, by Borrower to
     Agent. Without limiting the generality of the foregoing, such expenses,
     costs, charges and fees may include: fees, costs and expenses of
     accountants, environmental advisors, appraisers, investment bankers,
     management and other consultants and paralegals; court costs and expenses;
     photocopying and duplication expenses; court reporter fees, costs and
     expenses; long distance telephone charges; air express charges; telegram or
     telecopy charges; secretarial overtime charges; and expenses for travel,
     lodging and food paid or incurred in connection with the performance of
     such legal or other advisory services.

     
     No Waiver
     . Agent's or any Lender's failure, at any time or times, to require strict
     performance by Borrower of its Subsidiaries of any provision of this
     Agreement or any other Loan Document shall not waive, affect or diminish
     any right of Agent or such Lender thereafter to demand strict compliance
     and performance herewith or therewith. Any suspension or waiver of an Event
     of Default shall not suspend, waive or affect any other Event of Default
     whether the same is prior or subsequent thereto and whether the same or of
     a different type. Subject to the provisions of
     Section 11.2
     , none of the undertakings, agreements, warranties, covenants and
     representations of Borrower contained in this Agreement or any of the other
     Loan Documents and no Default or Event of Default by Borrower shall be
     deemed to have been suspended or waived by Agent or any Lender, unless such
     waiver or suspension is by an instrument in writing signed by an officer of
     or other authorized employee of Agent and the applicable required Lenders,
     and directed to Borrower specifying such suspension or waiver.
 4.  Remedies. Agent's and Lenders' rights and remedies under this Agreement
     shall be cumulative and nonexclusive of any other rights and remedies that
     Agent or any Lender may have under any other agreement, including the other
     Loan Documents, by operation of law or otherwise. Recourse to the
     Collateral shall not be required.
 5.  Severability. Wherever possible, each provision of this Agreement and the
     other Loan Documents shall be interpreted in such a manner as to be
     effective and valid under applicable law, but if any provision of this
     Agreement or any other Loan Document shall be prohibited by or invalid
     under applicable law, such provision shall be ineffective only to the
     extent of such prohibition or invalidity without invalidating the remainder
     of such provision or the remaining provisions of this Agreement or such
     other Loan Document.
 6.  Conflict of Terms. Except as otherwise provided in this Agreement or any of
     the other Loan Documents by specific reference to the applicable provisions
     of this Agreement, if any provision contained in this Agreement conflicts
     with any provision in any of the other Loan Documents, the provision
     contained in this Agreement shall govern and control.
 7.  Confidentiality. Agent and each Lender agree to use commercially reasonable
     efforts (equivalent to the efforts Agent or such Lender applies to
     maintaining confidentiality of its own confidential information) to
     maintain as confidential all confidential information provided to them by
     Borrower for a period of two (2) years following receipt thereof, except
     that Agent and any Lender may disclose such information (a) to Persons
     employed or engaged by Agent or such Lender; (b) to any bona fide assignee
     or participant or potential assignee or participant that has agreed to
     comply with the covenant contained in this Section 11.8 (and any such bona
     fide assignee or participant or potential assignee or participant may
     disclose such information to Persons employed or engaged by them as
     described in clause (a) above); (c) as required or requested by any
     Governmental Authority or reasonably believed by Agent or such Lender to be
     compelled by any court decree, subpoena or legal or administrative order or
     process; (d) as, on the advice of Agent's or such Lender's counsel, is
     required by law; (e) in connection with the exercise of any right or remedy
     under the Loan Documents or in connection with any Litigation to which
     Agent or such Lender is a party; or (f) that ceases to be confidential
     through no fault of Agent or any Lender. None of the foregoing obligations
     and restrictions shall apply to any information that (i) was or is
     generally available to the public other than as a result of a disclosure by
     Agent or any Lender, or (ii) was or is available to Agent or any Lender on
     a non-confidential basis prior to its disclosure by Borrower.
 8.  GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
     DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
     AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED
     BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
     STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
     AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. BORROWER HEREBY
     CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE
     SOUTHERN DISTRICT OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
     DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER, AGENT AND LENDERS
     PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
     MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
     LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND BORROWER ACKNOWLEDGE THAT
     ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
     OUTSIDE OF THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED FURTHER, THAT
     NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
     BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
     REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
     ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. BORROWER
     EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
     ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
     OBJECTION THAT BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
     IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING
     OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
     BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
     PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
     SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR
     CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN ANNEX C OF
     THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
     EARLIER OF BORROWER'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
     DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
     
     Notices
     . Except as otherwise provided herein, whenever it is provided herein that
     any notice, demand, request, consent, approval, declaration or other
     communication shall or may be given to or served upon any of the parties by
     any other parties, or whenever any of the parties desires to give or serve
     upon any other parties any communication with respect to this Agreement,
     each such notice, demand, request, consent, approval, declaration or other
     communication shall be in writing and shall be deemed to have been validly
     served, given or delivered: (a) upon the earlier of actual receipt and
     three (3) Business Days after deposit in the United States Mail, registered
     or certified mail, return receipt requested, with proper postage prepaid;
     (b) upon transmission, when sent by telecopy or other similar facsimile
     transmission (with such telecopy or facsimile promptly confirmed by
     delivery of a copy by personal delivery or United States Mail as otherwise
     provided in this
     Section 11.10
     ); (c) upon transmission, when sent by electronic mail; (d) one
     (1) Business Day after deposit with a reputable overnight courier with all
     charges prepaid or (e) when delivered, if hand-delivered by messenger, all
     of which shall be addressed to the party to be notified and sent to the
     address or facsimile number indicated in
     Annex C
     or to such other address (or facsimile number) as may be substituted by
     notice given as herein provided. The giving of any notice required
     hereunder may be waived in writing by the party entitled to receive such
     notice. Failure or delay in delivering copies of any notice, demand,
     request, consent, approval, declaration or other communication to any
     Person (other than Borrower or Agent) designated in
     Annex C
     to receive copies shall in no way adversely affect the effectiveness of
     such notice, demand, request, consent, approval, declaration or other
     communication.
 9.  Section Titles. The Section titles and Table of Contents contained in this
     Agreement are and shall be without substantive meaning or content of any
     kind whatsoever and are not a part of the agreement between the parties
     hereto.
 10. Counterparts. This Agreement may be executed in any number of separate
     counterparts, each of which shall collectively and separately constitute
     one agreement.
 11. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
     FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
     EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
     FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE
     THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
     THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
     SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY
     JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
     WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND
     BORROWER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
     RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR
     ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 12. Press Releases and Related Matters. Borrower agrees that neither it nor its
     Affiliates will in the future issue any press releases or other public
     disclosure using the name of Kimco Capital Corp., or any of its affiliates
     or referring to this Agreement or the other Loan Documents without at least
     two (2) Business Days' prior notice to Agent, and without the prior written
     consent of Kimco Capital Corp. unless (and only to the extent that)
     Borrower or Affiliate is required to do so under law and then, in any
     event, Borrower or Affiliate will consult with Agent, as applicable, before
     issuing such press release or other public disclosure or unless such public
     disclosure is made in connection with compliance by Borrower or Affiliate
     with its obligations under the federal securities laws. Borrower consents
     to the publication by Agent or any Lender of a tombstone or similar
     advertising material relating to the financing transactions contemplated by
     this Agreement. Agent or such Lender shall provide a draft of any such
     tombstone or similar advertising material to Borrower for review and
     comment prior to the publication thereof. Agent reserves the right to
     provide to industry trade organizations information necessary and customary
     for inclusion in league table measurements.
 13. Reinstatement. This Agreement shall remain in full force and effect and
     continue to be effective should any petition be filed by or against
     Borrower for liquidation or reorganization, should Borrower become
     insolvent or make an assignment for the benefit of any creditor or
     creditors or should a receiver or trustee be appointed for all or any
     significant part of Borrower's assets, and shall continue to be effective
     or to be reinstated, as the case may be, if at any time payment and
     performance of the Obligations, or any part thereof, is, pursuant to
     applicable law, rescinded or reduced in amount, or must otherwise be
     restored or returned by any obligee of the Obligations, whether as a
     "voidable preference," "fraudulent conveyance," or otherwise, all as though
     such payment or performance had not been made. In the event that any
     payment, or any part thereof, is rescinded, reduced, restored or returned,
     the Obligations shall be reinstated and deemed reduced only by such amount
     paid and not so rescinded, reduced, restored or returned.
 14. Advice of Counsel. Each of the parties represents to each other party
     hereto that it has discussed this Agreement and, specifically, the
     provisions of Sections 11.9 and 11.13, with its counsel.
 15. No Strict Construction. The parties hereto have participated jointly in the
     negotiation and drafting of this Agreement. In the event an ambiguity or
     question of intent or interpretation arises, this Agreement shall be
     construed as if drafted jointly by the parties hereto and no presumption or
     burden of proof shall arise favoring or disfavoring any party by virtue of
     the authorship of any provisions of this Agreement.
 16. Right of First Refusal to Purchase Select Real Property Assets. Agent shall
     have a right of first refusal, as hereinafter described, to purchase or
     lease any Select Real Property Asset on the conditions set forth in this
     Section 11.18. Such right of first refusal shall be exercised as follows:
      a. If Borrower shall desire to sell the fee title or leasehold interest
         (as the case may be) to any Select Real Property Asset or lease any
         Select Real Property Asset and shall receive a bona-fide offer
         acceptable to Borrower, Borrower shall by notice to Agent (the "Right
         of First Refusal Notice") offer to Agent the right to enter into a
         contract for the purchase of the fee or leasehold title to the Select
         Real Property Asset or to lease the Select Real Property Asset, as the
         case may be, on the material terms set forth in such bona-fide offer.
         Agent shall then have a period of fifteen (15) days from the date of
         the Right of First Refusal Notice to elect to exercise the right of
         first refusal specified herein. If Agent fails to timely exercise its
         right of first refusal as hereinabove provided, Borrower may enter into
         a sales contract for the Select Real Property Asset or a lease of the
         Select Real Property Asset, as the case may be, pursuant to such
         bona-fide offer and said right of first refusal shall thereupon
         terminate and be null and void (except as set forth below). If such
         sales contract or lease, as the case may be, shall not have been
         executed and delivered within forty-five (45) days after the end of
         such 15-day period, or if the closing under such contract of sale or
         the effective date of such lease, shall not have occurred within
         forty-five (45) days after the end of such 45-day period, Agent's right
         of first refusal specified herein shall again be applicable.
         Notwithstanding anything else to the contrary contained herein, any
         sale of any Select Real Property Asset or lease of the same shall be
         subject to the prior consent of Agent.
      b. Upon the exercise by Agent of its right of first refusal, as provided
         in this Section 11.18, Borrower and Agent shall, within thirty (30)
         days after Agent delivers to Borrower notice of its election to
         exercise its right of first refusal, enter into a written agreement for
         the sale of the Select Real Property Asset or the lease of the Select
         Real Property Asset, as the case may be, which may include the material
         terms of the Right of First Refusal Notice and such other appropriate
         terms and provisions as shall be reasonably required by Agent.
      c. The Right of First Refusal granted pursuant to this Section 11.18 shall
         terminate on the earlier of (i) the date which is six (6) months prior
         to the Maturity Date, or (ii) the date which is six (6) months after
         any prepayment of the Loans.

[Remainder of Page Intentionally Left Blank]

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

GOTTSCHALKS INC.

By: /s/ James R. Famalette

Title: President and Chief Executive Officer

 

KIMCO CAPITAL CORP.,

as Agent and Lender

 

By: /s/ Raymond Edwards

Title: Vice President

 

 

ANNEX A (Recitals)

to

CREDIT AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

"Account Debtor" means any Person who may become obligated to Borrower under,
with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

"Accounts" means all "accounts," as such term is defined in the Code, now owned
or hereafter acquired by Borrower, including (a) all accounts receivable, other
receivables, book debts and other forms of obligations (other than forms of
obligations evidenced by Chattel Paper, or Instruments), (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of Borrower's rights in, to and under all purchase orders or
receipts for goods or services, (c) all of Borrower's rights to any goods
represented by any of the foregoing (including unpaid sellers' rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to
Borrower for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by
Borrower or in connection with any other transaction (whether or not yet earned
by performance on the part of Borrower) and, (e) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing. For purposes of this Agreement, the term "Accounts" shall not include
GCRC Receivables only to the extent such GCRC Receivables have been sold or
otherwise transferred to the Gottschalks Master Credit Card Trust pursuant to
the Receivables Purchase Agreement.

"Affected Lender" has the meaning ascribed to it in Section 1.14(c).

"Affiliate" means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person's officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of Borrower. For the purposes of this definition,
"control" of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that the term "Affiliate" shall specifically exclude Agent and each
Lender.

"Agent" means Kimco Capital Corp., in its capacity as Agent for Lenders or its
successor appointed pursuant to Section 9.7.

"Agreement" means the Credit Agreement by and among Borrower, Kimco Capital
Corp., as Agent and Lender and the other Lenders from time to time party
thereto, dated as of March 22, 2002, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

"Appendices" has the meaning ascribed to it in the recitals to the Agreement.

"Assignment Agreement" has the meaning ascribed to it in Section 9.1(a).

"Authorized Officer" means, with respect to Borrower, the president, vice
president, chief financial officer, chief accounting officer, secretary,
treasurer or the general partner or managing member of such entity.

"Bankruptcy Code" means the provisions of Title 11 of the United States Code, 11
U.S.C. 101 et seq.

"Borrower" has the meaning ascribed thereto in the preamble to the Agreement.

"Business Day" means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the States of California and/or
New York.

"Category A Property" means each property listed on Disclosure Schedule
(5.18(a)) that is subject to a recorded Mortgage in favor of Agent, for the
benefit of the Lenders.

"Category A Property Violation" means, with respect to any Category A Property,
the occurrence of any of the following, without the prior written consent of
Agent (as applicable): (a) surrender, termination or cancellation of any Store
Lease affecting such Category A Property, or any material amendment or
modification to a material term of any Store Lease affecting such Category A
Property; (b) Borrower shall consent to any modification, termination or waiver
of any other material agreement affecting such Category A Property if such
modification, termination or waiver would have a material adverse effect on such
Category A Property; (c) Borrower shall create, incur, assume or permit to exist
any Lien on or with respect to such Category A Property, other than the
Permitted Encumbrances and any Lien which is not prohibited under the Senior
Facility (d) any Lien created under any Mortgage on such Category A Property
ceases to be a valid and perfected Lien, having priority over all Liens other
than the Senior Facility Liens, and other Permitted Encumbrances having priority
over the Senior Facility Liens; (e) Borrower shall fail to duly observe and
perform all material terms and conditions of any Store Lease, or other material
agreement relating to such Category A Property, and diligently protect and
enforce the rights of Borrower and its Subsidiaries under all such agreements in
a manner consistent with prudent business judgment and subject to the terms and
conditions of such agreements, to the extent that such failure would have a
material adverse effect on such Category A Property; (f) Borrower shall fail to
promptly provide Agent copies of all agreements amending, altering, modifying,
waiving or supplementing in any material respect any Store Lease or other
material agreement relating to such Category A Property; (g) Borrower shall fail
to do or cause to be done all things necessary to comply with all applicable
Laws or any other requirements affecting or related to any Category A Property
and such noncompliance would have a material adverse effect with respect to such
Category A Property unless the necessity of such compliance is being contested
in good faith; (h) Borrower shall permit any Category A Property (or any portion
thereof) to be removed, demolished or materially altered, or fail to maintain
the Category A Property in good repair, order and condition in all material
respects; (i) subject to the provisions of Section 1.4(c) and Sections 5.4(e)
and (g), Borrower shall fail to repair, replace and restore such Category A
Property now or hereafter damaged or destroyed by any casualty or other event
(whether or not insured against and insurable) or affected by any condemnation
or other taking so that, when repaired, replaced and restored, the same shall be
at least equal in quality, usefulness and value as the Category A Property which
existed immediately prior to such casualty, event or condemnation or other
taking, as the case may be, and of the same type and character as the Category A
Property existing on the date hereof; (j) Borrower shall fail to perform any and
all construction, equipping, alteration, repair, replacement and/or restoration
in a good and workmanlike manner; or (k) Borrower shall sell, transfer, convey,
assign or otherwise dispose of all or any portion of, or any interest in, any
Category A Property.

"Certificate of Exemption" has the meaning ascribed to it in Section 1.13(c).

"Charges" means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances (a) upon
or relating to the Collateral, (b) upon or relating to the Obligations,
(c) measured by the employees, payroll, income or gross receipts of Borrower
owed by or assessable against Borrower, (d) upon or relating to Borrower's
ownership or use of any properties or other assets, or (e) upon or relating to
any other aspect of Borrower's business.

"Chattel Paper" means any "chattel paper," as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by Borrower.

"Closing Date" means the date on which the conditions precedent set forth in
Section 2 and Annex B hereto have been satisfied.

"Closing Checklist" means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex B.

"Code" means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent's or any Lender's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term "Code" shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

"Collateral" means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.

"Collateral Documents" means the Security Agreement, the Pledge Agreements, the
Mortgages, the Trademark Security Agreement and all similar agreements entered
into guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.

"Commitment" means (a) as to any Lender, the commitment of such Lender to make a
Term Loan as set forth on Annex D to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Term Loans, which aggregate
commitment shall be Fifteen Million Dollars ($15,000,000) on the Closing Date,
as such amount may be adjusted, if at all, from time to time in accordance with
the Agreement.

"Contracts" means all "contracts," as such term is defined in the Code, now
owned or hereafter acquired by Borrower, in any event, including all contracts,
leases, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which Borrower may now or hereafter
have any right, title or interest, including any agreement relating to the terms
of payment or the terms of performance of any Account.

"Copyright License" means any and all rights now owned or hereafter acquired by
Borrower under any written agreement granting any right to use any Copyright or
Copyright registration.

"Copyrights" means all of the following now owned or hereafter adopted or
acquired by Borrower: (a) all copyrights and general intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory thereof,
or any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.

"Credit Card Receivables" has the meaning ascribed to it in the Senior Facility.

"Default" means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

"Default Rate" has the meaning ascribed to it in Section 1.6(d).

"Disclosure Schedules" means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (3.1) through (6.6) in the Index to the Agreement.



"Disqualified Category A Property" means any Category A Property as to which any
Category A Property Violation shall have occurred and be continuing, without
having been cured or waived in writing by the Agent.

"Documents" means all "documents," as such term is defined in the Code, now
owned or hereafter acquired by Borrower, wherever located.

"Dollars" or "$" means lawful currency of the United States of America.

"Environmental Laws" means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.  9601
et seq.) ("CERCLA"); the Hazardous Materials Transportation Authorization Act of
1994 (49 U.S.C.  5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C.  136 et seq.); the Solid Waste Disposal Act (42 U.S.C.
 6901 et seq.); the Toxic Substance Control Act (15 U.S.C.  2601 et seq.); the
Clean Air Act (42 U.S.C.  7401 et seq.); the Federal Water Pollution Control Act
(33 U.S.C.  1251 et seq.); the Occupational Safety and Health Act (29 U.S.C.
 651 et seq.); and the Safe Drinking Water Act (42 U.S.C.  300(f) et seq.), and
any and all regulations promulgated thereunder, and all analogous state, local
and foreign counterparts or equivalents and any transfer of ownership
notification or approval statutes.

"Environmental Liabilities" means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

"Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

"Equipment" means all "equipment," as such term is defined in the Code, now
owned or hereafter acquired by Borrower, wherever located and, in any event,
including all of Borrower's machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto, and all products and proceeds
thereof and condemnation awards and insurance proceeds with respect thereto.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

"ERISA Affiliate" means, with respect to Borrower, any trade or business
(whether or not incorporated) that, together with Borrower, are treated as a
single employer within the meaning of Sections 414(b), (c), (m) or (o) of the
IRC.

"ERISA Event" means, with respect to Borrower or any ERISA Affiliate, (a) any
event described in Section 4043(c) of ERISA with respect to a Title IV Plan;
(b) the withdrawal of Borrower or ERISA Affiliate from a Title IV Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of Borrower or any ERISA Affiliate from any Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) the failure by Borrower or ERISA Affiliate to make when
due required contributions to a Multiemployer Plan or Title IV Plan unless such
failure is cured within 30 days; (g) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA; or (i) the loss of a Qualified Plan's
qualification or tax exempt status; or (j) the termination of a Plan described
in Section 4064 of ERISA.

"Escrow Fund" has the meaning ascribed to it in Section 5.2(c).

"ESOP" means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

"Event of Default" has the meaning ascribed to it in Section 8.1.

"Fair Labor Standards Act" means the Fair Labor Standards Act, 29 U.S.C. 201 et
seq.

"Fashion Fair Property" means the store property leased by Borrower located in
Fresno, California and designated as store number 5.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System.

"Fee Letter" has the meaning ascribed to it in Section 1.7(a).

"Fees" means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

"Financial Statements" means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrower delivered in
accordance with Section. 3.4.

"Fiscal Quarter" means any of the quarterly accounting periods of Borrower,
ending on or about April 30, July 31, October 30 and January 31 of each year.

"Fixtures" means all "fixtures" as such term is defined in the Code, now owned
or hereafter acquired by Borrower.

"Foreign Person" has the meaning ascribed to it in Section 1.13(c).

"GAAP" means generally accepted accounting principles in the United States of
America consistently applied.

"GCRC" means Gottschalks Credit Receivables Corporation, a Delaware corporation.

"GCRC Pledge Agreement" means that certain Pledge Agreement dated as of even
date herewith between Agent and GCRC in form and substance satisfactory to
Agent.

"GCRC Receivables" has the meaning ascribed to it in the Senior Facility.

"General Intangibles" means all "general intangibles," as such term is defined
in the Code, now owned or hereafter acquired by Borrower, including all right,
title and interest that Borrower may now or hereafter have in or under any
Contract, all payment intangibles, customer lists, Licenses, Trademarks, and all
applications therefor and reissues, extensions or renewals thereof, rights in
Intellectual Property, interests in partnerships, joint ventures and other
business associations, licenses, permits, copyrights, trade secrets, proprietary
or confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with any
Trademark or Trademark License), all rights and claims in or under insurance
policies (including insurance for fire, damage, loss and casualty, whether
covering personal property, real property, tangible rights or intangible rights,
all liability, life, key man and business interruption insurance, and all
unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, rights of indemnification, all books and records, correspondence,
credit files, invoices and other papers, including without limitation all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of Borrower or any computer bureau or service company from time to
time acting for Borrower.

"Goods" means all "goods" as defined in the Code, now owned or hereafter
acquired by Borrower, wherever located, including embedded software to the
extent included in "goods" as defined in the Code, manufactured homes, standing
timber that is cut and removed for sale and unborn young of animals.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

"Guaranteed Indebtedness" means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation ("primary obligation") of any other Person (the
"primary obligor") in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

"Guaranty" means, as to any Person, any direct or indirect obligation of such
Person guaranteeing or intending to guarantee, or otherwise providing credit
support, for any Indebtedness, Capital Lease, dividend or other monetary
obligation ("primary obligation") of any other Person (the "primary obligor") in
any manner, whether directly or indirectly, by contract, as a general partner or
otherwise, including, without limitation, any obligation of such Person, whether
or not contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services from the primary obligor or other Person, in
each case, primarily for the purpose of assuring the performance of the primary
obligor of any such primary obligation or assuring the owner of any such primary
obligation of the repayment of such primary obligation. The amount of any
Guaranty shall be deemed to be an amount equal to (x) the stated or determinable
amount of the primary obligation in respect of which such Guaranty is made (or,
if the amount of such primary obligation is not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder)) or (y) the stated maximum liability
under such Guaranty, whichever is less.

"Hanford REA" means that certain Amended and Restated Construction, Operation
and Reciprocal Easement Agreement, dated December 12, 1998, among Hanford Mall
Partners, L.P., Borrower, Mervyn's and Sears, Roebuck and Co. and recorded on
September 16, 1999 as Instrument No. 9919777 in the Official Records of Kings
County, California.

"Hazardous Material" means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a "solid
waste," "hazardous waste," "hazardous material," "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "pollutant,"
"contaminant," "hazardous constituent," "special waste," "toxic substance" or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB's),
or any radioactive substance.

"Impositions" has the meaning ascribed to it in Section 5.2(c).

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers' acceptances and surety bonds, whether or not matured,
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all capital lease obligations and the present value of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness, and (i) the Obligations.

"Indemnified Liabilities" has the meaning ascribed to it in Section 1.11.

"Indemnified Person" has the meaning ascribed to in Section 1.11.

"Instruments" means all "instruments," as such term is defined in the Code, now
owned or hereafter acquired by Borrower, wherever located, and, in any event,
including all certificated securities, all certificates of deposit, and all
promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

"Intellectual Property" means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

"Interest Payment Date" means the first Business Day of each month (commencing
the first Business Day of May 2002).

"Intercreditor Agreement" means that certain Intercreditor Agreement executed by
Agent and the Senior Lenders in form and substance satisfactory to Agent.

"Inventory" means all "inventory," as such term is defined in the Code, now
owned or hereafter acquired by Borrower, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of Borrower for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, or materials or supplies of any kind,
nature or description used or consumed or to be used or consumed in Borrower's
business or in the processing, production, packaging, promotion, delivery or
shipping of the same, including all supplies and embedded software.

"Investment Property" means all "investment property" as such term is defined in
the Code now owned or hereafter acquired by Borrower, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of Borrower, including the rights of Borrower to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of Borrower; (iv) all commodity contracts of Borrower; and (v) all
commodity accounts held by Borrower.

"IRC" means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

"IRS" means the Internal Revenue Service.

"Late Payment Fee" has the meaning ascribed to it in Section 1.7(c).

"Law" means any applicable statute, ordinance, rule, regulation or order of, or
any applicable restriction or requirement imposed by, any Governmental
Authority.

"Lenders" means Kimco Capital Corp., the other Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any assignee of such
Lender.

"Letter-of-Credit Rights" means "letter-of-credit rights" as such term is
defined in the Code, now owned or hereafter acquired by Borrower, including
rights to payment or performance under a letter of credit, whether or not
Borrower, as beneficiary, has demanded or is entitled to demand payment or
performance.

"License" means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Borrower.

"Lien" means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

"Litigation" has the meaning ascribed to it in Section 3.13.

"Loan" and "Loans" means the Terms Loans and the Revolving Loans.

"Loan Account" has the meaning ascribed to it in Section 1.10.

"Loan Documents" means the Agreement, the Notes, the Collateral Documents, the
GCRC Pledge Agreement and all other agreements, instruments, documents and
certificates identified in the Closing Checklist executed and delivered to, or
in favor of, Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, and all other written
matter whether heretofore, now or hereafter executed by or on behalf of Borrower
or GCRC, or any employee of Borrower or GCRC, and delivered to Agent or any
Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

"Margin Stock" has the meaning ascribed to it in Section 3.10.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Borrower and
GCRC, taken as a whole, (b) Borrower's ability to pay any of the Loans or any of
the other Obligations in accordance with the terms of the Agreement, (c) any
Select Real Property Assets or Agent's Liens, on behalf of itself and Lenders,
on any Select Real Property Assets or the priority of such Liens, (d) Agent's or
any Lender's rights and remedies under the Agreement and the other Loan
Documents, or (e) the Collateral taken as a whole.

"Maturity Date" means the earlier of (i) January 31, 2005 and (ii) the date on
which the Loans shall become due and payable pursuant to Article 7 hereof.

"Maximum Lawful Rate" has the meaning ascribed to it in Section 1.6(e).

"Mortgage" means a Mortgage, Open End Mortgage, Deed of Trust, Trust Deed,
Leasehold Mortgage, Leasehold Deed of Trust, Deed to Secure Debt, Credit Line
Deed of Trust, Assignment, Security Agreement and Financing Statement,
substantially in the form of Exhibit M hereto, as modified to apply to the
applicable type of Real Property Asset covered thereby in recordable form, and
as otherwise may be required to give the intended effect thereto (as advised by
local counsel to Agent in the affected jurisdiction), executed and delivered by
Borrower to Agent (for the benefit of the Lenders) and in each case, as such
document may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time.

"Mortgaged Store Lease" means any Store Lease which is subject to a Mortgage.

"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA, and to which Borrower or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.

"Net Proceeds" has the meaning ascribed to it in Section 5.4(e).

"Non-Funding Lender" has the meaning ascribed to it in Section 9.9(a)(iii).

"Note" or "Notes" has the meaning ascribed to it in Section 1.3.

"Obligations" means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by Borrower to Agent or any Lender, and
all covenants and duties regarding such amounts, of any kind or nature, present
or future, whether or not evidenced by any note, agreement or other instrument,
arising under the Agreement or any of the other Loan Documents. This term
includes all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against Borrower in bankruptcy,
whether or not allowed in such case or proceeding), Fees, Charges, expenses,
attorneys' fees and any other sum chargeable to Borrower under the Agreement or
any of the other Loan Documents.

"OSHA" means Occupational Safety and Hazard Act.

"Park 41" means Park 41, a California limited partnership.

"Patent License" means rights under any written agreement now owned or hereafter
acquired by Borrower granting any right with respect to any invention on which a
Patent is in existence.

"Patents" means all of the following in which Borrower now holds or hereafter
acquires any interest: (a) all letters patent of the United States or of any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or of any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means a Plan described in Section 3(2) of ERISA.

"Permitted Encumbrances" means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen's compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which Borrower is a party as lessee made in the ordinary
course of business; (d) inchoate and unperfected workers', mechanics' or similar
liens arising in the ordinary course of business so long as such Liens attach
only to equipment, fixtures and/or real estate; (e) deposits securing, or in
lieu of, surety, appeal or customs bonds in proceedings to which Borrower is a
party; (f) any attachment or judgment lien; (g) zoning restrictions, easements,
licenses, or other restrictions on the use of any real estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such real estate,
or provide for forfeiture of title; (h) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; (i) the Senior Facility Liens;
(j) Liens in existence on the date hereof (and summarized on Disclosure Schedule
(6.6)) securing the Indebtedness described on Disclosure Schedule (6.3), and
permitted refinancings, extensions and renewals thereof, including extensions
and renewals of any such Liens, provided, that the principal amount of the
Indebtedness so secured is not increased; (k) inchoate Liens arising by
operation of law in favor of landlords; (l) inchoate Liens arising under
Division 2 of the Code or similar provisions of applicable law in the ordinary
course of Borrower's business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses; (m) customary
rights of set off and charge back under deposit agreements or under the Code of
depository institutions for accounts maintained by Borrower in compliance with
the terms of this Agreement; (n) inchoate Liens in favor of banks which arise
under Article 4 of the Code or similar provisions of applicable law on items in
collection; (o) Liens not evidenced by a financing statement arising by
operation of law in favor of credit card processors who have executed a credit
card agreement with respect to credit card receivables processed by them; and
(p) Liens not evidenced by a financing statement arising by operation of law in
favor of common carriers, covering only the goods carried, securing only charges
not yet payable to such carrier.

"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

"Plan" means, at any time, an "employee benefit plan," as defined in
Section 3(3) of ERISA, that Borrower or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to or has maintained, contributed to or
had an obligation to contribute to at any time within the past 7 years on behalf
of participants who are or were employed by Borrower or ERISA Affiliate.

"Pledge Agreement" means the Pledge Agreements made in favor of Agent, on behalf
of Lenders, by Borrower and GCRC, including without limitation, the GCRC Pledge
Agreement.

"Prepayment Fee" has the meaning ascribed to it in Section 1.7(b) hereof.

"Proceeds" means "proceeds," as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to Borrower from time to time with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable to
Borrower from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority), (c) any claim of Borrower against third parties (i) for past,
present or future infringement of any Patent or Patent License, or (ii) for
past, present or future infringement or dilution of any Copyright, Copyright
License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by
Borrower against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

"Pro Rata Share" means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan Advances, the percentage obtained by
dividing (i) the Commitment of that Lender by (ii) the aggregate Commitments of
all Lenders, and (b) with respect to all Loans, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders, as such percentages may be adjusted by assignments permitted pursuant
to Section 9.1.

"Projections" means Borrower's forecasted consolidated: (a) balance sheets;
(b) profit and loss statements; and (c) cash flow statements, all prepared on a
Subsidiary by Subsidiary basis, if applicable, except for GCRC, and otherwise
consistent with the historical Financial Statements of Borrower, together with
appropriate supporting details and a statement of underlying assumptions.

"Proposed Change" has the meaning ascribed to it in Section 11.2(d).

"Qualified Plan" means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

"Qualified Assignee" means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an "accredited
investor" (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody's at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided, that no
Person determined by Agent to be acting in the capacity of a vulture fund or
distressed debt purchaser shall be a Qualified Assignee, and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Subordinated Debt or Stock issued by Borrower shall be a Qualified Assignee.

"Qualifying Category A Properties" means all Category A Properties other than
Disqualified Category A Properties, if any.

"Real Property Assets" means as of any time (i) all parcels of real property,
owned or leased at such time directly or indirectly by Borrower, including
without limitation the Select Real Property Assets and the Category A Properties
and, in each case, together with all buildings, improvements, appurtenances,
fixtures easements and other property and rights incidental to the ownership or
lease (as applicable) of such parcel of real property or any of the foregoing.

"Receivables Purchase Agreement" has the meaning ascribed to it in the Senior
Facility.

"Release" means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

"Rental Payments" has the meaning ascribed to it in Section 5.13(b)

"Replacement Lender" has the meaning ascribed to it in Section 1.14(c).

"Requisite Lenders" means Lenders holding greater than fifty percent (50%) of
the total Loans then outstanding.

"Restoration Costs" has the meaning ascribed to it in Section 5.4(e)(i).

"Retiree Welfare Plan" means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant's termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

"Revolving Loan" means, at any time, the sum of the aggregate amount of
Revolving Loan Advances outstanding to Borrower.

"Revolving Loan Advance" or "Revolving Loan Advances" has the meaning ascribed
to it in Section 1.2(a).

"Revolving Loan Advance Availability " means, at any time, the lesser of (i) the
Term Loan Repayment Amount and (ii) $500,000.00, in each case, less the sum of
the Revolving Loans then outstanding.

"Revolving Loan Obligation" means, as to any Lender, the obligation by the
Lender to make Revolving Loan Advances as specified in Section 1.2 and as set
forth on Annex D to the Agreement, which commitment constitutes a subfacility of
the Term Loan Commitment of the Lender.

"Sacramento Property" means the store property leased by Borrower located in
Sacramento, California and designated as store number 9.

"Security Agreement" means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and Borrower.

"Select Real Property Assets" means the parcels of real property owned or leased
by Borrower and located at the following addresses, as more particularly
described in the Mortgage encumbering such Select Real Property Asset: (i) 313
Madonna Road, San Luis Obispo, California, 93405; (ii) 1673 West Lacey Blvd.,
Hanford, California 93230; and (iii) 10317 Silverdale Way North, Silverdale,
Washington 98383 (the "Silverdale Property"), together with all buildings,
improvements, appurtenances, fixtures, easements and other rights incidental to
the ownership of such parcels of real property or any of the foregoing,
including, without limitation, the benefits under all reciprocal easement
agreements or similar documents related to each of the foregoing properties.

"Select Real Property REAs" has the meaning ascribed to it in Section
3.6(b)(iv).

"Senior Facility" means that certain Credit Agreement, dated January 31, 2002,
among Borrower, the Guarantors signatory thereto, the Lenders signatory thereto,
General Electric Capital Corporation, as Agent and Lender, The CIT
Group/Business Credit, Inc., as Syndication Agent and Lender and GECC Capital
Markets Group, Inc., as Lead Arranger, as the same may be amended, supplemented,
restated, or otherwise modified from time to time or any replacement thereof.

"Senior Facility Agent" means General Electric Capital Corporation, a Delaware
Corporation, in its capacity as agent to the Senior Facility Lenders under the
Senior Facility.

"Senior Facility Liens" means the Liens granted by Borrower in favor of the
Senior Facility Lenders as security for and in connection with the Senior
Facility.

"Senior Facility Lenders" means the "Lenders" as defined in the Senior Facility.

"Settlement Date" has the meaning ascribed to it in Section 9.9(a)(iii).

"Silverdale Ground Lease" means that certain Ground Lease, dated as of August 7,
1984, between PPR Kitsap Mall LLC, a Delaware limited liability company, as
landlord, and Borrower (successor in interest to Lamonts Apparel, Inc., as
evidenced by that certain Lease Assignment and Assumption Agreement, dated as of
July 24, 2000, and recorded on July 27, 2000 as Instrument No. 200007270062 in
the Official Records of the County of Kitsap, State of Washington and as
evidenced by that certain Statutory Warranty Deed, dated July 24, 2000, by the
Bankruptcy Estate of Lamonts Apparel Inc., and recorded on July 27, 2000, as
Instrument No. 20007270061 in the Official Records of Kitsap County, State of
Washington), as tenant, as recorded pursuant to that certain Short Form of Lease
between the parties thereto, dated as of August 7, 1984 and recorded on August
22, 1984 as Instrument No. 8408220150 in the Official Records of the County of
Kitsap, State of Washington, as further amended by that certain First Amendment
to Lease, dated as of May 2, 1987, between the parties thereto and recorded on
June 4, 1987 as Instrument No. 8706040088 in the Official Records of the County
of Kitsap, State of Washington.

"Silverdale REA" means that certain Second Amendment to and Restatement of
Construction, Operation and Reciprocal Easement Agreement, dated February 1,
1988, among PPR Kitsap Mall LLC, Sears, Roebuck and Co., Borrower and J.C.
Penney Properties, Inc. and recorded on July 7, 1988 as Instrument No.
8807070057 in the Official Records of Kitsap County, State of Washington, as
amended by that certain Third Amendment to Construction, Operation and
Reciprocal Easement Agreement dated November 1, 1992 and recorded on May 10,
1993 as Instrument No. 9305100088 in the Official Records of Kitsap County,
State of Washington.

"SLO Lease" means that certain Lease, dated July 27, 1999, between MBK Southern
California, Ltd. (as successor in interest to MONY Life Insurance Company), as
landlord, and Borrower, as tenant, covering that certain premises located in San
Luis Obispo, California and as more particularly described therein.

"SLO REA" means that certain Amended and Restated Construction, Operations and
Reciprocal Easement Agreement, dated July 30, 1999, among MBK Southern
California Ltd., Borrower and Nesbitt Partners San Luis Obispo Venture Ltd. and
recorded on July 30, 1999 as Instrument No. 1999- 055874 in the Official Records
of San Luis Obispo County, California.

"Software" means all "software" as such term is defined in the Code, now owned
or hereafter acquired by Borrower, other than software embedded in any category
of Goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person's property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

"Space Lease" means any lease that generates annual rent revenue in excess of
$500,000.00 under which Borrower is the lessor or sublessor.

"Stock" means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other "equity security" (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

"Stockholder" means, with respect to any Person, each holder of Stock of such
Person.

"Store Lease" means each lease identified by its address under the subheading
"Store Leases" on Disclosure Schedule (3.6) (as any such lease may be
hereinafter amended, modified, restated, extended, supplemented, renewed or
consolidated in accordance with the terms hereof), and all other leases which
may now or hereinafter be entered into by Borrower as lessee, as any such lease
may be hereinafter amended, modified, restated, extended, supplemented, renewed
or consolidated in accordance with the terms hereof.

"Subordinated Debt" means the Indebtedness of Borrower to the Harris Company
evidenced by the Subordinated Note and any other Indebtedness of Borrower
subordinated to the Obligations in a manner and form satisfactory to Agent and
Lenders in their sole discretion, as to right and time of payment and as to any
other rights and remedies thereunder.

"Subordinated Note" means that certain 8% Subordinated Note due August 20, 2003
issued by Borrower in an aggregate original principal amount of $22,179,598.00.

"Subsidiary" means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

"Supporting Obligations" means all "supporting obligations" as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

"Taking" means any awards made with respect to any Real Property Asset as the
result of the exercise of the power of eminent domain, including, without
limitation, any awards of the changes of the grade of streets and/or as the
result of any other damage to any Real Property Assets for which compensation
shall be given by any Governmental Authority.

"Taxes" means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding (i) taxes (and all liabilities
imposed with respect thereto) imposed on or measured by the net income of Agent
or a Lender and franchise taxes imposed in lieu thereof (including, without
limitation, branch profits taxes, minimum taxes and taxes computed under
alternate methods, at least one of which is based on net income) by the
jurisdictions under the laws of which Agent or such Lender is organized or
conducts or has conducted business or any political subdivision thereof; and
(ii) any Taxes (and all liabilities imposed with respect thereto) that would not
have been imposed but for (A) the unexcused failure or unreasonable delay by
Agent or any Lender, upon or following Borrower's reasonable written request, to
complete, provide, file, update or renew properly completed and duly executed
Certificates of Exemption (unless such failure or delay results from a change in
applicable law after the date of the applicable Assignment Agreement or sale of
a participation, which precludes such Agent or Lender from continuing to qualify
for a complete exemption from United States withholding tax), (B) the gross
negligence or willful misconduct of Agent or any Lender, or (C) Agent or any
Lender being treated as a "conduit entity" within the meaning of Treasury
Regulation Section 1.881-3 or any successor provisions thereto.

"Term Loan" or "Term Loans" has the meaning ascribed to it in Section 1.1.

"Term Loan Repayment Amount" means, at any time, (i) as to any Lender, the
amount of its Term Loan repaid by Borrower and (ii) as to all Lenders, the total
amount repaid to the Lenders under the Term Loans, excluding, in each case, any
amounts allocated to the Escrow Fund pursuant to Section 5.2(c).

"Termination Date" means the date on which (a) the Loans have been indefeasibly
repaid in full, and (b) all other Obligations under the Agreement and the other
Loan Documents have been completely discharged.

"Title Company" means First American Title Insurance Company or any other title
insurance company of recognized national standing which is acceptable to Agent
in its sole discretion.

"Title IV Plan" means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that Borrower or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them.

"Trademark Security Agreements" means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by Borrower.

"Trademark License" means rights under any written agreement now owned or
hereafter acquired by Borrower granting any right to use any Trademark.

"Trademarks" means all of the following now owned or hereafter existing or
adopted or acquired by Borrower: (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

"Unfunded Pension Liability" means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by Borrower or any ERISA
Affiliate as a result of such transaction.

"Welfare Plan" means a Plan described in Section 3(i) of ERISA.

All accounting terms not otherwise defined used in this Agreement or the other
Loan Documents shall have the respective meanings accorded to them under GAAP.
The undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words "herein," "hereof" and "hereunder" and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words "including," "includes" and "include"
shall be deemed to be followed by the words "without limitation"; the word "or"
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of Borrower, such words are intended to
signify that Borrower has actual knowledge or awareness of a particular fact or
circumstance or that Borrower, if it had exercised reasonable diligence, would
have known or been aware of such fact or circumstance.

 

 






--------------------------------------------------------------------------------


